ASSET PURCHASE AND CONTRIBUTION AGREEMENT

by and among

CINDAT MANHATTAN HOTEL PORTFOLIO (US) LLC,

 

CINDAT HERSHA OWNER JV LLC,

 

CINDAT HERSHA LESSEE JV LLC,

 

MAIDEN HOTEL LLC,

 

HHLP WALL STREET LESSEE, LLC,

 

HCIN NYC OWNER, LLC,

 

and

 

HCIN NYC LESSEE, LLC

 

dated as of February 2, 2016

 

 

Holiday Inn Wall Street

51 Nassau Street

New York, New York

 

 

 



--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AND CONTRIBUTION AGREEMENT

THIS ASSET PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is dated as of
February 2, 2016 (the “Effective Date”), by and among CINDAT MANHATTAN HOTEL
PORTFOLIO (US) LLC, a Delaware limited liability company (“Cindat”), CINDAT
HERSHA OWNER JV LLC, a Delaware limited liability company (“Owner JV”), CINDAT
HERSHA LESSEE JV LLC, a Delaware limited liability company (“Lessee JV”), MAIDEN
HOTEL LLC, a New York limited liability company (“Hersha Owner”), and HHLP WALL
STREET LESSEE, LLC, a Delaware limited liability company (“Hersha Lessee”), HCIN
NYC OWNER, LLC, a Delaware limited liability company (“Hersha Owner Member”),
and HCIN NYC LESSEE, LLC, a Delaware limited liability company (“Hersha Lessee
Member,” and together with Hersha Owner Member, the “Hersha Members”).  Cindat,
Owner JV, Lessee JV, Hersha Owner, Hersha Lessee and the Hersha Members are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS:

A. Hersha Owner and Hersha Owner Member each are a wholly owned subsidiary of
Hersha Hospitality Limited Partnership, a Virginia limited partnership (the
“Hersha OP”), and are disregarded entities of the Hersha OP for federal income
tax purposes, and Hersha Lessee and Hersha Lessee Member each are a wholly owned
subsidiary of 44 New England Management Company, a Virginia corporation (the
“Hersha TRS”), and are treated as disregarded entities of the Hersha TRS for
federal income tax purposes.

B. Hersha Owner is the fee owner of the hotel property commonly known as the
Holiday Inn Wall Street, located at 51 Nassau Street, New York, New York (the
“Hotel”), and more particularly described on Exhibit A hereto.

C. Hersha Lessee is the lessee of the Hotel pursuant to an Amended and Restated
Lease Agreement (the “Operating Lease”), effective as of January 1, 2012,
between Hersha Owner, as lessor, and Hersha Lessee, as lessee.

D. The Hotel is subject to a hotel management agreement (the “Management
Agreement”), dated as of May 7, 2010 by and between Hersha Lessee and Hersha
Hospitality Management, L.P., a Pennsylvania limited partnership (“Hotel
Manager”).

E. Hersha Owner desires to (a) sell to Owner JV, and Owner JV desires to
purchase from Hersha Owner, an undivided 70% interest in the Property (as
defined herein; such undivided 70% interest in the Property shall be referred to
herein as the “Purchased Assets”), and (b) contribute to Owner JV, and Owner JV
desires to accept from Hersha Owner, an undivided 30% interest in the Property
(the “Hersha Owner Contributed Assets”), all on the terms and conditions set
forth herein.

F. The Hersha Owner Contributed Assets shall be deemed contributed by Hersha
Owner Member to Owner JV.



 



--------------------------------------------------------------------------------

 

 

G. On or prior to the Closing Date, Owner JV shall obtain financing subject to
the terms and conditions set forth in Section 7.1(h) (the “Senior Financing”) to
fund a portion of the purchase price for the Purchased Assets.

H. On or prior to the Closing Date, (a) Cindat shall contribute to Owner JV cash
sufficient to provide funds, together with the Senior Financing proceeds, to
permit Owner JV to acquire the Purchased Assets from Hersha Owner, and to pay
Cindat’s share of the Total Transaction Costs (as defined herein; Cindat’s
capital contribution which shall be equal to its share of the Total Transaction
Costs shall be referred to herein as the “Cindat Owner JV Cash Contribution”),
and (b) Cindat shall contribute to the Lessee JV cash in the amount of its share
of the Lessee JV Working Capital (as defined herein), as computed by reference
to its Percentage Interest (the “Cindat Lessee JV Cash Contribution,” and
together with the Cindat Owner JV Cash Contribution, the “Cindat
Contribution”). 

I. On the Closing Date, (a) Hersha Owner Member shall contribute to Owner JV its
share of the Total Transaction Costs of Owner JV (the “Hersha Owner Member Cash
Contribution”), and (b) Hersha Lessee Member shall contribute to Lessee JV cash
in the amount of its share of the Lessee JV Working Capital, as computed by
reference to its Percentage Interest (the “Hersha Lessee Member Cash
Contribution,” and together with the Hersha Owner Member Cash Contribution, the
“Hersha Contribution”). 

J. Owner JV shall admit Hersha Owner Member as a member of Owner JV on the terms
and conditions set forth in this Agreement and pursuant to that Amended and
Restated Operating Agreement in the form attached hereto as Exhibit I (the
“Owner JV Agreement”), and upon such admission the sole members of Owner JV
shall be Cindat and Hersha Owner Member.

K. Lessee JV shall admit Cindat and Hersha Lessee Member as a member of Lessee
JV on the terms and conditions set forth in this Agreement and pursuant to that
Amended and Restated Operating Agreement in the form attached hereto as Exhibit
I (with de minimis changes to reflect the operating lease structure, the “Lessee
JV Agreement” and together with the Owner JV Agreement, the “Amended JV
Agreements”), and upon such admission the sole members of Lessee JV shall be
Cindat and Hersha Lessee Member.

L. Wholly-owned subsidiaries of Owner JV and Lessee JV shall each enter into a
new operating lease in form and substance similar to the Operating Lease (the
“New Operating Lease”), and otherwise mutually agreed to Owner JV and Lessee JV.

M. Immediately following the Cindat Contribution and the Hersha Contribution in
accordance with the terms and conditions set forth in this Agreement and
pursuant to the Amended JV Agreements, Cindat will own 70% of the membership
interests in each of the Owner JV and the Lessee JV, Hersha Owner Member will
30% of the membership interests in the Owner JV and the Hersha Lessee Member
will own 30% of the membership interests in the Lessee JV.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants, conditions and agreements contained herein, and other
good and valuable



2



--------------------------------------------------------------------------------

 

 

consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

BASIC INFORMATION:

A.Basic Terms.  The following defined terms shall have the meanings set forth
below:

Purchase Price:As set forth in Schedule A

 

Deposit:Three Hundred Thousand and 00/100 Dollars ($300,000.00) (the “Initial
Deposit”) was deposited prior to the Effective Date in accordance with
Section 2.2(a), which Initial Deposit shall be increased by Three Hundred
Thousand and 00/100 Dollars ($300,000.00) within three (3) Business Days of the
Effective Date in accordance with Section 2.2(b) (the “Additional Deposit”) to
an aggregate of Six Hundred Thousand and 00/100 Dollars ($600,000.00).  Owner JV
shall use best efforts to deliver an additional One Million and 00/100 Dollars
($1,400,000.00) prior to Closing (the “Final Deposit”; the Initial Deposit, the
Additional Deposit and the Final Deposit, including any and all interest
thereon, shall collectively be referred to as the “Deposit”).  The Deposit is to
be delivered, maintained and released in accordance with Section 2.2(c). For the
purposes of this “Deposit” provision, best efforts shall mean that Owner JV
shall strictly comply with its obligations under Section 7.1(i) with respect to
the Final Deposit, provided, that, Owner JV shall not be deemed to have breached
its obligations under this provision if the Foreign Investment Approvals are not
timely obtained due to any delay, the failure to act or the refusal to act on
the part of any applicable governmental authority or agency and/or banking
institution of the People’s Republic of China.

 

Total Transaction

Costs:  All third party out-of-pocket costs and expenses associated with the
formation of the Owner JV and the Lessee JV and the consummation of the
transactions described herein in the aggregate amount approved in writing by the
Parties hereto as such amount will be reflected on the Closing Statement (as
defined herein), which costs and expenses shall include, but not be limited to:
(i) due diligence costs of Owner JV and Lessee JV, including third party reports
(e.g., environmental assessment reports and property condition or engineering
reports) (collectively, the “Third



3



--------------------------------------------------------------------------------

 

 

Party Reports”), (ii) closing and title costs, (iii) legal fees and expenses and
all other fees and expenses associated with the creation of Owner JV and Lessee
JV including the negotiation of the Owner JV Agreement and Lessee JV Agreement,
(iv) mortgage recordation taxes, (v) interest reserves required in connection
with the Senior Financing, (vi) working capital, (vii) CapEx/FF&E/PIP reserves
required to be funded at Closing in connection with the New Franchise Agreement,
(viii) all application fees required in connection with the application for the
New Franchise Agreement, and (ix) all other closing costs set forth in Paragraph
C below, specifically excluding however, (i) all costs and expenses of Hersha
Owner and Hersha Lessee in connection with or related to the transactions
contemplated herein, including without limitation, all legal fees and expenses
of Hersha Owner’s and Hersha Lessee’s counsel in connection with the negotiation
of this Agreement, and (ii) costs that are expressly the sole responsibility of
Hersha Owner as set forth in Paragraph C or as otherwise provided for in this
Agreement.

 

Lessee JV Working

Capital:                     As set forth in Schedule A, and further set forth
in the Lessee JV Agreement and reflected on the Closing Statement.

 

Title Company:        First American Title Insurance Company

                                c/o Kensington Vanguard National Land Services

                                (See Escrow Agent below)

 

Escrow Agent:         Kensington Vanguard National Land Services

                                39 W. 37th Street, 3rd Floor

                                New York, New York 10018

                                Attention: Larry Boes, Executive Vice
President &  General Counsel

                                Telephone: (646) 695-9467

                                                        Facsimile: (646)
417-5040

                                                       
Email: lboes@kvnational.com

 

Broker:                     Cushman & Wakefield Capital Markets or its
affiliates

 

Effective Date:       The first date shown in the first paragraph on Page 1 of
this Agreement.

 

Closing Date:           The earlier of (i) March 1, 2016 or (ii) the
satisfaction of the conditions precedent to closing set forth in Article 7, as
the



4



--------------------------------------------------------------------------------

 

 

same may be extended after March 1, 2016 pursuant to the terms of this Agreement
in the event that the conditions precedent to closing set forth in Article 7 are
not satisfied, provided, that, in no event shall the closing date be extended
later than March 31, 2016 (the “Outside Closing Date”).

 

B.Notice Addresses.The following are notice addresses for purposes of
Section 10.3 of this Agreement:

Owner JV;

Lessee JV and

Cindat:                         c/o Cindat USA LLC

                                   745 Fifth Avenue, Fifth Floor

                                   New York, New York  10151

                                   Attention: Rodrigo Real

Telephone: (212) 471-9660

Facsimile: (___) ___-____

Email: rodrigo.real@cindat.com

 

copy to:                       Sidley Austin LLP

                                   555 West Fifth Street, Suite 4000

                                   Los Angeles, California 90013

                                   Attention: Joel H. Rothstein, Esq.

Telephone: (213) 896-6060

Facsimile: (213) 896-6600

Email: joel.rothstein@sidley.com

 

Hersha Owner;

Hersha Lessee and

The Hersha Members:  c/o Hersha Hospitality Trust

\                                 510 Walnut Street, 9th Floor

                                 Philadelphia, PA 19106

                                 Attention:  Ashish R. Parikh, Chief Financial
Officer

Telephone: (215) 238-1046

Facsimile: (215) 238-0157

Email: ashish@hersha.com

 

copy to:                       Hunton & Williams, LLP

                                   Riverfront Plaza, East Tower

                                   951 East Byrd Street

                                   Richmond, Virginia 23219

                                   Attention: James S. Seevers, Jr., Esq.

                                   Telephone: (804) 788-8573

                                   Facsimile: (804) 343-4702

                                   Email: jseevers@hunton.com

 





5



--------------------------------------------------------------------------------

 

 

C.Closing Costs.Closing costs shall be allocated and paid as follows:

 

 

Cost

Responsible Party

Premium for standard form Title Policy required to be delivered pursuant to
Section 7.1(e)

Owner JV

Premium for any upgrade of Title Policy for extended or additional coverage and
any endorsements desired by Owner JV, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other Title Company charges

Owner JV

Cost of New Survey

Owner JV

Costs of any revisions, modifications, updates or recertifications of/to the
Existing Survey

Owner JV

Costs for UCC Searches

Owner JV

All recording and/or filing fees in connection with any conveyance, mortgage
and/or other security instrument

Owner JV

New York State Real Estate Transfer Tax imposed pursuant to Article 31 and
Section 1402 of the New York Tax Law

Hersha Owner

New York City Real Property Transfer Tax imposed pursuant to Title 11, Chapter
21 of the New York City Administrative Code

Hersha Owner

Any escrow fee charged by Escrow Agent for holding the Deposit or conducting the
Closing

Owner JV  ½

Hersha Owner ½ 

Real estate sales commission to Broker

Hersha Owner

All other closing costs, expenses, charges and fees

In accordance with local custom as between buyers and sellers of real estate

 

 

ARTICLE 1

TRANSFER OF THE PROPERTY

1.1 Transfer of the Interests.  Subject to the terms and conditions set forth in
this Agreement and in reliance on the representations and warranties contained
herein, on the Closing Date, (a) Hersha Owner agrees to sell to Owner JV, and
Owner JV agrees to purchase from Hersha Owner, the Purchased Assets for a
purchase price equal to the amount set forth in Schedule A (the “Property Sale
Proceeds”); and (b) Hersha Owner agrees to transfer to Owner JV, and Owner JV
agrees to acquire from Hersha Owner, the Hersha Owner Contributed Assets valued
at a contribution amount equal to the amount set forth in Schedule A in exchange
for membership interests in Owner JV issued to Hersha Owner Member equal to a
30% Percentage Interest in Owner JV.

1.2 Federal Income Tax Treatment.  The Parties agree that, for federal income
tax and any applicable state income tax purposes, the transactions contemplated
by this Agreement and the Amended JV Agreements shall be treated as
follows:  (i) a sale by the Hersha OP of the Purchased Assets to Cindat pursuant
to section 707(a)(2)(B) of the Code and Revenue Ruling 99-



6



--------------------------------------------------------------------------------

 

 

5 in exchange for the Property Sale Proceeds; (ii) a contribution by the Hersha
OP of the Hersha Owner Contributed Assets to Owner JV pursuant to section 721(a)
of the Code; (iii) a contribution by Cindat of the Purchased Assets to Owner JV
pursuant to section 721(a) of the Code, subject to 70% of the Senior Financing;
(iv) a cash contribution pursuant to section 721(a) of the Code by Hersha OP in
the amount of the Hersha Owner Cash Contribution; (v) a cash contribution to
Lessee JV by Cindat pursuant to section 721(a) of the Code of its share of the
Lessee JV Working Capital; (vi) a cash contribution by the Hersha TRS of the
Hersha Lessee Member Cash Contribution pursuant to section 721(a) of the Code;
(vii) a cash contribution pursuant to section 721(a) of the Code by Cindat to
Owner JV in the amount of the Cindat Owner JV Cash Contribution; and (viii) a
cash distribution by Owner JV to the Hersha OP in an amount equal to its share
of the Senior Financing, as computed by reference to its Percentage Interest,
pursuant to Treasury Regulation section 1.707-5(a)(5).  No Party shall take any
action or filing position inconsistent with this Section 1.2 unless otherwise
required by law.

1.3 Transferred Assets.  Subject to the terms and conditions of this Agreement,
as of the Closing Date, Hersha Owner agrees to transfer to Owner JV, free and
clear of liens and encumbrances other than the Permitted Exceptions, and Owner
JV agrees to receive from Hersha Owner, all of the following items
(collectively, the “Property”): 

(a) all of Hersha Owner’s right, title and interest in and to the land described
on Exhibit A hereto with all rights, privileges and easements appurtenant
thereto (collectively, the “Real Property”);

(b) all of Hersha Owner’s right, title, and interest in and to all buildings,
improvements, and other items of real estate located on the Real Property
(collectively, the “Improvements,” and together with the Real Property, the
“Premises”);

(c) all of Hersha Owner’s right, title, and interest in and to all of the
following (collectively, the “Personal Property”):    

(i) items of tangible personal property consisting of all furniture, fixtures,
equipment, machinery, and other tangible personal property located at the Hotel
and owned or leased by Hersha Lessee, including, without limitation, all
inventories of food and beverage in opened containers and all in-use or stock of
linens, china, glassware, silver, uniforms, towels, paper goods, stationery,
soaps, cleaning supplies and the like with respect to the Hotel on hand as of
the Closing Date, but specifically excluding (x) any and all tangible or
intangible personal property and/or trade fixtures owned or leased by tenants
and/or occupants, concessionaires, licensees, guests, or employees of Holiday
Hospitality Franchising, Inc. (“Franchisor”), or Hotel Manager or any of their
respective affiliates as described on Schedule 1.3(c) hereto, (y) any and all
alcoholic beverages, but only to the extent that any applicable law prohibits
the transfer of alcoholic beverages to Owner JV, and (z) any and all
cash-on-hand, FF&E reserves, and petty cash funds; and

(ii) to the extent assignable at no cost or expense to Hersha Owner, all
intangible personal property owned or possessed by Hersha Owner and used
exclusively in connection with the ownership or operation of the Hotel (and not
in connection with any other hotel or property), including, without limitation,
(1) utility and development rights and



7



--------------------------------------------------------------------------------

 

 

privileges, (2) trade names (other than the names “Hersha” or any derivative
thereof or “Holiday Inn” and “Holiday Inn Wall Street”), trademarks and logos
(except to the extent owned or held by Franchisor), names of hotel restaurants
and other food and beverage outlets, technology and technical information,
warranties, plans, drawings and general intangibles pertaining to the Real
Property and the Personal Property related to the Hotel (e.g., phone numbers,
internet addresses and domain names), (3) the share of the final night’s room
revenue for the Hotel of registered guests (who have not checked out and who
were occupying rooms as of the Adjustment Point, as defined herein), including
any sales taxes, room taxes or other taxes thereon (the “Rooms Ledger”)
determined pursuant to Article 3, (4) [reserved], (5) reservations and
agreements made or entered into prior to Closing for rooms or other facilities
at the Hotel to be utilized on or after the Closing Date, or for catering
services or other hotel services to be provided on or after the Closing Date at
or by the Hotel (the “Advance Bookings”), and (6) all licenses, permits,
concessions and approvals required by any Governmental Authority, as defined
herein, or otherwise appropriate with respect to the construction, ownership,
operation, leasing, maintenance, or use of the Property or any part thereof (the
“Authorizations”), but specifically excluding any and all liquor licenses and
permits or rights relating to the sale of liquor at the Hotel (but subject to
Section 1.5), any proprietary information concerning Hersha Owner, Hotel Manager
or any of their respective affiliates or their properties or other assets (e.g.,
sales training manuals and interfacing software), and any software licenses for
business center computers; and

(d) all of Hersha Owner’s right, title, and interest in all written service,
supply, trash removal, maintenance, construction, capital improvement and other
similar contracts (including any agreements pertaining to facilities not located
at the Property, but which are required and presently used for the operation of
the Property) in effect with respect to the Property related to the
construction, operation, or maintenance of the Property (collectively, the
“Contracts”) (but excluding (i) those contracts that Owner JV timely “rejects”
pursuant to, and to the extent permitted under, Section 5.1 and (ii) those
national contracts, applicable to multiple hotels, which are identified on
Schedule 1.3(d) hereto), in each case, (x) to the extent assignable or
transferable at no cost or expense to Hersha Owner, and, if consent is required,
to the extent such consent is obtained, (y) to the extent Hersha Owner has not
terminated such Contract as provided in Section 5.1(h), and (z) specifically
excluding any management agreements, hotel franchise agreements, trademark
agreements, and any and all contracts or rights relating to the sale of liquor
at the Hotel (but subject to Section 1.5).

Notwithstanding anything contained in this Section 1 to the contrary, the
following is specifically excluded from the Property, and none of the following
shall be transferred to Owner JV: (a) Hersha Owner’s cash in bank accounts and
invested with financial or other institutions, (b) any and all accounts
receivable other than the above-described share of the Rooms Ledger
(collectively, the “Excluded Receivables”), (c) any credit card merchant numbers
of Hersha Owner, (d) any insurance policies related to the Property including,
without limitation, general liability, operational liability, business
interruption, fire and casualty policies, and all proceeds and claims
thereunder, (e) any asset management services provided for the benefit of Hersha
Owner or the Property by any affiliate of Hersha Owner, (f) any refunds
(including, without limitation, refunds of real estate taxes) attributable to
the period prior to the Closing Date, (g) the items described in subsection (x),
(y), and (z) of Section 1.3(c)(i), (h) the name “Hersha” or any derivative
thereof and the names “Holiday Inn” and “Holiday Inn Wall Street” and all items
containing such name, (i) the contracts listed on Schedule 1.3(d) hereto, (j)
books



8



--------------------------------------------------------------------------------

 

 

and records relating to period of time prior to the Closing Date, including any
confidential personnel records of the employees of the Property (e.g.,
evaluations, write-ups and other subjective materials, medical records, etc.),
(k) the Operating Lease, and (l) any other item expressly excluded from the
transactions contemplated herein as provided in this Agreement.

1.4 Condition of the Property; No Representations; Waiver and Release.

 

(a) OWNER JV acknowledges and agrees that the Hotel and the Property are being
sold to OWNER JV, and that OWNER JV agrees to purchase and accept the Hotel and
the Property, and each and every part and component thereof, in an “AS IS, WHERE
IS” condition as of the Closing with no representations or warranties from
Hersha Owner or Hersha Lessee, either express or implied, except as expressly
set forth in this Agreement or in the Conveyance Documents.  OWNER JV agrees
that OWNER JV is not relying upon, and has not received or been given, any
representations, statements or warranties, oral or written, implied or express
(except as expressly set forth in this Agreement or in the Conveyance
Documents), of or by any officer, employee, agent or representative of Hersha
Owner, Hersha Lessee, the Hersha Members, Hotel Manager or any salesperson or
broker (if any) involved in the transactions contemplated hereby, as to the
Hotel or the Property or any part or component thereof in any respect,
including, but not limited to, any representations, statements or warranties
(except as expressly set forth in this Agreement or in the Conveyance Documents)
as to the physical or environmental condition of the Hotel, the fitness of the
Hotel for use as such, the financial performance or potential of the Hotel, the
compliance of the Hotel with applicable building, zoning, subdivision,
environmental, life safety or land use laws, codes, ordinances, rules, orders,
or regulations, or the state of repair of the Hotel, and OWNER JV, for itself
and its successors and assigns, waives any right to assert any claim or demand
against Hersha Owner, Hersha Lessee, the Hersha Members, Hotel Manager or their
respective affiliates at law or in equity relating to any such matter, whether
latent or patent, disclosed or undisclosed, known or unknown, now existing or
hereafter arising.  Except for any title or survey matters created solely by
Hersha Owner or Hersha Lessee in violation of Section 4.3 of this Agreement,
OWNER JV agrees that (except as expressly set forth in this Agreement or the
Conveyance Documents) it shall have no recourse whatsoever against Hersha Owner,
Hersha Lessee, the Hersha Members, Hotel Manager, or their respective
Affiliates, at law or in equity, should the Survey, the Title Commitment or the
Title Policy fail to disclose any matter affecting the Real Property or reveal
any such matter in an inaccurate, misleading or incomplete fashion or otherwise
be in error.  OWNER JV acknowledges that has reviewed the Survey and the Title
Commitment (as same may be marked at Closing) and discussed their contents with
the independent contractors who prepared or issued each of them.  OWNER JV
accordingly agrees to look solely to the preparer of the Survey and the Title
Company for any claim arising out of or in connection with such instruments and
hereby releases Hersha Owner, Hersha Lessee, the Hersha Members, Hotel Manager
and their respective Affiliates from any such claim (except for any claim that
Hersha Owner agrees to cure as set forth in this Agreement).   Notwithstanding
the foregoing, nothing herein is intended to limit the liability of Hersha
Owner, Hersha Lessee or any Hersha Member for any breach of a covenant or other
undertaking set forth in this Agreement or in any Conveyance Document.



9



--------------------------------------------------------------------------------

 

 

(b) EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS OF THE CLOSE OF ESCROW, OWNER JV
HEREBY IRREVOCABLY AND ABSOLUTELY WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER
RELEASES AND DISCHARGES, AND COVENANTS NOT TO FILE OR OTHERWISE PURSUE ANY LEGAL
ACTION AGAINST, HERSHA OWNER, HERSHA LESSEE OR THEIR RESPECTIVE AFFILIATES OR
ANY DIRECT OR INDIRECT PARTNER, MEMBER, TRUSTEE, DIRECTOR, SHAREHOLDER,
CONTROLLING PERSON, OFFICER, ATTORNEY, EMPLOYEE, AGENT OR BROKER OF ANY OF THE
FOREGOING, AND ANY OF THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL
REPRESENTATIVES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) WITH RESPECT
TO ANY AND ALL SUITS, ACTIONS, PROCEEDINGS, INVESTIGATIONS, DEMANDS, CLAIMS,
LIABILITIES, FINES, PENALTIES, LIENS, JUDGMENTS, LOSSES, INJURIES, DAMAGES,
SETTLEMENT EXPENSES OR COSTS OF WHATEVER KIND OR NATURE, WHETHER DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE (INCLUDING ANY ACTION OR
PROCEEDING BROUGHT OR THREATENED OR ORDERED BY ANY GOVERNMENTAL AUTHORITY), IN
ADDITION TO ASSOCIATED ATTORNEYS’ AND EXPERTS’ FEES AND EXPENSES, AND
INVESTIGATION AND REMEDIATION COSTS THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY
BE CONNECTED WITH THE PROPERTY OR ANY PORTION THEREOF (COLLECTIVELY, “CLAIMS”)
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL
CONDITION OF THE PROPERTY OR ANY LAW OR REGULATION APPLICABLE THERETO, OR
INCLUDING ANY OTHER MATTER RELATING TO THE USE, PRESENCE, DISCHARGE OR RELEASE
OF HAZARDOUS MATERIALS ON, UNDER, IN, ABOVE OR ABOUT THE PROPERTY.  THIS WAIVER
AND RELEASE SHALL BE BINDING UPON OWNER JV, ANY SUBSEQUENT OWNER JV AND ANY
AFFILIATE, ANY DIRECT OR INDIRECT PARTNER, MEMBER, TRUSTEE, DIRECTOR,
SHAREHOLDER, CONTROLLING PERSON, OFFICER, ATTORNEY, EMPLOYEE, AGENT OR BROKER OF
ANY OF THE FOREGOING, AND ANY OF THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL
REPRESENTATIVES AND ASSIGNS.  IN ADDITION, OWNER JV HEREBY AGREES TO INDEMNIFY,
DEFEND AND HOLD HARMLESS, AND FOREVER RELEASES, EACH OF THE RELEASED PARTIES
FROM AND AGAINST ANY CLAIMS TO THE EXTENT RELATING TO ANY HAZARDOUS MATERIALS
THAT MAY BE PLACED, LOCATED OR RELEASED ON, AT, UNDER OR FROM THE PROPERTY BY
OWNER JV AFTER THE CLOSING DATE.   FOR THE AVOIDANCE OF DOUBT, NOTHING HEREIN IS
INTENDED TO RELEASE ANY PERSON OR ENTITY WITH REGARD TO A BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY CONVEYANCE DOCUMENT.

For purposes of this Agreement, the term “Hazardous Materials” means any
substance, chemical, compound, product, solid, gas, liquid, waste, byproduct,
pollutant, contaminant, biological agent or other material that is hazardous,
toxic, ignitable, corrosive, carcinogenic or otherwise presents a risk of danger
to human, plant or animal life or the environment or that is defined,
determined, identified or regulated pursuant to any federal, state or local law,
rule or regulation (whether now existing or hereafter enacted or promulgated)
and any judicial or administrative order or



10



--------------------------------------------------------------------------------

 

 

judgment, in each case relating to the protection of human health, safety and/or
the environment, including, but not limited to, any materials, wastes or
substances that are included within the definition of (A) “hazardous waste” in
the federal Resource Conservation and Recovery Act; (B) “hazardous substances”
in the federal Comprehensive Environmental Response, Comprehension and Liability
Act; (C) “pollutants” in the federal Clean Water Act; (D) “toxic substances” in
the federal Toxic Substances Control Act; and (E) “oil or hazardous materials”
in the laws or regulations of any State.

(c) IN CONNECTION WITH THIS SECTION 1.4, OWNER JV EXPRESSLY WAIVES THE BENEFITS
OF ANY PROVISION OR PRINCIPLE OF FEDERAL OR STATE LAW OR REGULATION THAT MAY
LIMIT THE SCOPE OR EFFECT OF THE WAIVER AND RELEASE PROVISIONS OF THE PRECEDING
PARAGRAPHS. OWNER JV ELECTS TO AND DOES ASSUME ALL RISK FOR SUCH CLAIMS
HERETOFORE AND HEREAFTER ARISING, WHETHER NOW KNOWN OR UNKNOWN TO OWNER JV, TO
THE EXTENT PERMITTED BY LAW. OWNER JV HEREBY AGREES, REPRESENTS AND WARRANTS
THAT OWNER JV REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO IT
MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE PRESENTLY
UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND OWNER JV FURTHER AGREES, REPRESENTS
AND WARRANTS THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN NEGOTIATED AND
AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT OWNER JV NEVERTHELESS HEREBY
RELEASES, DISCHARGES AND ACQUITS THE RELEASED PARTIES FROM ANY SUCH UNKNOWN
CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES
AND EXPENSES WHICH MIGHT IN ANY WAY BE INCLUDED AS A MATERIAL PORTION OF THE
CONSIDERATION GIVEN TO HERSHA OWNER BY OWNER JV IN EXCHANGE FOR HERSHA OWNER’S
PERFORMANCE HEREUNDER. WITHOUT LIMITATION OF THE FOREGOING, IF OWNER JV HAS
ACTUAL KNOWLEDGE PRIOR TO THE CLOSING DATE OF (I) A DEFAULT IN ANY OF THE
COVENANTS, AGREEMENTS OR OBLIGATIONS TO BE PERFORMED BY HERSHA OWNER UNDER THIS
AGREEMENT AND/OR (II) ANY BREACH OF OR INACCURACY IN ANY REPRESENTATION OF
HERSHA OWNER MADE IN THIS AGREEMENT WHICH WOULD ENTITLE OWNER JV TO TERMINATE
THIS AGREEMENT, AND NONETHELESS ELECTS TO PROCEED TO CLOSING, THEN, OWNER JV
SHALL BE DEEMED TO HAVE WAIVED ANY SUCH DEFAULT AND/OR BREACH OR INACCURACY AND
SHALL HAVE NO CLAIM AGAINST HERSHA OWNER WITH RESPECT THERETO.

(d) This Section 1.4 shall survive Closing indefinitely.

1.5 Liquor License.  It shall be a condition precedent to the obligation of
Hersha Owner, Hotel Manager and the holder of the liquor license for the
Property (“Liquor License Holder”) to deliver the liquor inventory at the
Property, if any, to Owner JV at Closing, provided, that, Owner JV shall have
obtained from the applicable state and local licensing authorities (the
“Authorities”) at or before Closing (a) a new liquor license for Owner JV (or
its designee) for the



11



--------------------------------------------------------------------------------

 

 

Hotel (“New Liquor License”) or (b) a written consent to the transfer or
assignment of the Liquor License to Owner JV (or its designee) if permitted by
applicable law (“Liquor License Consent”).  Promptly following the Effective
Date, Owner JV shall make an application to the Authorities for a New Liquor
License or for the Liquor License Consent, in the name of Owner JV or an entity
designated by Owner JV, and Hersha Owner shall reasonably cooperate with Owner
JV and shall encourage Liquor License Holder to reasonably cooperate with Owner
JV in this regard, but without material cost, expense or liability.  Owner JV
shall use all reasonable efforts, at its sole cost and expense, to obtain the
New Liquor License, or the Liquor License Consent, on or before the date which
is ten (10) days prior to the Closing Date (the “Liquor License Date”).  Owner
JV shall be responsible for all fees, costs and expenses incurred in connection
with Owner JV’s applying for and obtaining the New Liquor License or the Liquor
License Consent, as applicable; provided, however, Hersha Owner agrees that
there is no separate purchase price or payment required for the transfer or
assignment of the Liquor License (nor is there any credit to Owner JV if such
transfer does not occur). Owner JV shall be obligated to deliver to Hersha Owner
prior to or on the Liquor License Date evidence reasonably satisfactory to
Hersha Owner that this condition will be timely satisfied by Closing (the
“Liquor License Materials”).  If Owner JV fails to deliver the Liquor License
Materials to Hersha Owner prior to or on the Liquor License Date or Owner JV
timely delivers to Hersha Owner the Liquor License Materials but then fails to
obtain the New Liquor License or the Liquor License Consent, as applicable, on
or before the Closing Date, none of Hersha Owner, Hotel Manager or the Liquor
License Holder shall have any obligations to deliver the liquor inventory at the
Property to Owner JV at Closing and Hersha Owner, Hotel Manager or the Liquor
License Holder, as applicable, shall remove such liquor inventory from the
Property prior to Closing. In the event that Owner JV has not obtained the New
Liquor License or the Liquor License Consent, as applicable, prior to Closing,
Hersha Owner agrees to use reasonable good faith efforts to obtain prior to
Closing Liquor License Holder’s agreement, to be entered into with Owner JV, to
the continued sale by Liquor License Holder of alcoholic beverages at the
Property for up to ninety (90) days after the Closing (subject to applicable
extension rights as provided therein), which agreement shall be on Hersha
Owner’s standard form attached hereto as Exhibit B (other than any modifications
thereto required by local law).  In such event, Owner JV shall maintain liquor
liability insurance in amounts currently maintained by Liquor License Holder
naming Hersha Owner and Liquor License Holder as additional insureds, and shall
further indemnify, defend and hold Hersha Owner, Hotel Manager and Liquor
License Holder harmless from and against any liability, cost or expense arising
out of Liquor License Holder’s cooperation with Owner JV during such interim
period.  The foregoing arrangement, if consummated, shall otherwise be upon such
terms and conditions as Hersha Owner and Liquor License Holder shall reasonably
require. In no event shall Hersha Owner be obligated to incur any material cost,
expense or liability in connection therewith. Failure by Liquor License Holder
to agree to enter into such arrangement with Owner JV shall not be a default by
Hersha Owner hereunder so long as Hersha Owner used reasonable good faith
efforts to obtain Liquor License Holder’s agreement.

ARTICLE 2

PROPERTY SALE PROCEEDS

2.1 Property Sale Proceeds.  The Property Sale Proceeds (as such amount may be
adjusted as provided for herein) shall be payable in cash by wire transfer of
immediately



12



--------------------------------------------------------------------------------

 

 

available funds (made in accordance with the wiring instructions provided by
Escrow Agent) to a bank account designated by Title Company, in its capacity as
Escrow Agent.

2.2 Deposit.    

(a) Payment of Initial Deposit.  Prior to the Effective Date, Owner JV delivered
the Initial Deposit to Escrow Agent.

(b) Payment of Additional Deposit.  Within three (3) Business Days of the
Effective Date, Owner JV shall deliver the Additional Deposit to Escrow Agent.
The Additional Deposit is non-refundable upon deposit with Escrow Agent except
as otherwise provided in this Agreement and shall be paid in cash by wire
transfer of immediately available funds (made in accordance with the wiring
instructions provided by the Escrow Agent) to a bank account designated by the
Escrow Agent.  Time is of the essence with respect to the Additional Deposit and
if Owner JV shall fail to make the Additional Deposit in accordance with the
foregoing by 5:00 P.M. (Eastern Time) on the date that is the third (3rd)
Business Day after the Effective Date, Hersha Owner shall have the right to
terminate this Agreement by providing a written notice to Owner JV within two
(2) Business Days of the date the Additional Deposit was due, in which event the
Initial Deposit shall be retained by Hersha Owner as consideration for this
Agreement, and neither Party shall have any further rights, obligations or
liability hereunder, except for liability which expressly survives termination
of this Agreement.    

(c) Disposition of Deposit.  If the Closing occurs, the Deposit shall be applied
as a credit to the Property Sale Proceeds at Closing.  In all other cases, the
Deposit shall be disbursed in accordance with the terms of this Agreement. The
provisions of this Section 2.2(c) shall survive any termination of this
Agreement.

(d) Bankruptcy.  Owner JV hereby acknowledges and agrees that the Deposit held
by Escrow Agent and/or Hersha Owner, as applicable, does not and shall not
constitute property of the estate of Owner JV within the meaning of Section 541
of title 11 of the United States Code, or substantially similar provisions of
state law (the “Bankruptcy Code”), and Owner JV’s interest in such Deposit is
limited to the right to have the Deposit returned if and when the conditions for
the return of the Deposit to Owner JV are satisfied as set forth herein.  Owner
JV hereby acknowledges and agrees that (i) the proper giving of notice by Hersha
Owner to release the Deposit as provided hereunder and/or (ii) the proper
release of the Deposit to Hersha Owner shall not be a violation of any provision
of the Bankruptcy Code, including, without limitation, Section 362 of the
Bankruptcy Code, or require the approval of any court with jurisdiction over any
case in which Owner JV or any affiliate of Owner JV is a debtor. Owner JV hereby
waives any provision of the Bankruptcy Code necessary to invoke the foregoing,
including, without limitation, Sections 105 and 362, and waives any right to
defend against any motion for relief from the automatic stay that may be filed
by Hersha Owner.

2.3 Allocation of Property Sale Proceeds.  The Parties shall use reasonable
efforts to agree, prior to Closing Date, upon an allocation of the Property Sale
Proceeds among the Real Property, the Improvements and the Personal Property for
federal, state and local tax purposes.  If the Parties cannot agree upon such
allocation of the Property Sale Proceeds, each Party shall file federal, state
and local tax returns based on each Party’s own determination of the proper



13



--------------------------------------------------------------------------------

 

 

allocation of the Property Sale Proceeds, each bearing its own consequences with
respect to any discrepancies.

ARTICLE 3

APPORTIONMENTS AND OTHER ADJUSTMENTS

3.1 General.  All items of revenue and expense with respect to the Property, and
applicable to the period of time before and after Closing Date, shall be
allocated between Hersha Owner and Owner JV as provided herein. Pursuant to such
allocation and subject to Section 3.1(g), Hersha Owner or Hersha Lessee, as
applicable, shall be entitled to all revenue (including, without limitation, the
Excluded Receivables) and shall be responsible for all expenses for the period
of time up to 11:59 P.M. (Eastern Standard Time) on the day immediately
preceding the Closing Date (the “Adjustment Point”), and Owner JV or Lessee JV,
as applicable, shall be entitled to all revenue and shall be responsible for all
expenses, in each case, which accrue and are attributable to the period of time
after the Adjustment Point.  Such adjustments shall be shown on the closing
statement or settlement statement prepared by the Escrow Agent at the Closing
(the “Closing Statement”), with such supporting documentation as the Parties may
reasonably require being attached as exhibits to the Closing Statement and shall
increase or decrease (as the case may be) the cash amount payable by Owner
JV.  The Closing Statement shall be in form and content acceptable to the
Parties prior to and as a condition to the Closing.  All prorations shall be
made on the basis of the actual number of days in the year and month in which
the Closing occurs or in the period of computation. Except as otherwise
specifically provided for herein, all apportionments shall be made in the manner
recommended by the “Customs in Respect to Title Closings” of the Real Estate
Board of New York, Inc. and there shall be no other apportionments. Without
limiting the generality of the foregoing, the following items shall be allocated
and prorated as of the Adjustment Point:

(a) Real Estate Taxes, Personal Property Taxes and Assessments.  Real estate
taxes, personal property taxes, and assessments (and refunds thereof) on the
basis of the fiscal year or fiscal years for which assessed.  If the Closing
shall occur before a new real property tax rate, personal property tax rate, or
assessed valuation is fixed, the apportionment of such tax at Closing shall be
upon the basis of the old tax rate for the preceding fiscal year applied to the
latest assessed valuation. Promptly after the actual real estate taxes and
personal property taxes have been fixed, the apportionment of taxes shall be
recomputed and Hersha Owner or Owner JV, as the case may be, promptly upon
demand shall make a payment to the other based upon the recomputed
apportionment. In addition, if any real property assessment or personal property
assessment affects the Hotel as of the Closing Date and such real property
assessment or personal property assessment is payable in annual or other
installments (whether at the election of Hersha Owner or otherwise), only the
installment relating to, or payable over, the fiscal period of the assessing
authority, part of which is included within the period prior to the Closing Date
and part of which is included in the period after the Closing Date, shall be
apportioned between Hersha Owner and Owner JV as of the Adjustment Point;
however, such assessments which are not payable in installments shall be paid by
Hersha Owner at Closing where the work has been completed, and shall be assumed
by Owner JV at Closing and shall be apportioned between Hersha Owner and Owner
JV as of the Adjustment Point where the work has been authorized or started, but
not completed. Hersha Owner may have previously filed, and shall have the right
at



14



--------------------------------------------------------------------------------

 

 

any time to file, an action for the adjustment of taxes payable for any tax year
during which Hersha Owner has any liability (including the tax year of Closing
and any prior tax years).  If Hersha Owner files (or has previously filed) such
an action affecting any tax year prior to the year of Closing, any tax savings
or refunds resulting from such action shall be solely the property of Hersha
Owner.  Hersha Owner shall have the exclusive right (at its sole cost and
expense) to file, and control, any filing or tax appeals for an adjustment of
taxes affecting the tax year in which the Closing occurs, provided, that, such
filing or appeal does not have a material adverse effect on the Owner JV, Lessee
JV or the Property.  If Hersha Owner should file an action for an adjustment of
taxes affecting the tax year in which the Closing occurs, and if as a result
thereof taxes for said tax year are reduced, then any tax savings or refunds and
the third party costs reasonably incurred to achieve the tax savings or refunds
shall be prorated between Hersha Owner and Owner JV effective as of the Closing
Date. Owner JV acknowledges that Hersha Owner has the sole right to file and
control, and Owner JV agrees to reasonably cooperate with Hersha Owner (at the
sole cost and expense of Hersha Owner) in connection with any action for the
adjustment of taxes. The provisions of this paragraph shall survive the
Closing.  Notwithstanding the foregoing, in no event shall Hersha Owner be
obligated to pay any additional taxes due with respect to any reassessment of
the Property which results from the sale of the Property to Owner JV or any
improvements to the Property made by Owner JV, and Owner JV acknowledges and
agrees that it shall be liable for all such additional taxes.

(b) Utilities.  Utilities and fuel charges, including, without limitation,
water, sewer, steam, electricity, gas and oil charges, on the basis of meter
readings made as contemporaneously as possible to the Adjustment Point (or, if
not possible, on the basis of the most recent previous bills and readings);
provided, that upon the taking of subsequent meter readings that are closer in
time to the Adjustment Point, then such adjustment shall be recalculated based
upon the subsequent readings, and Hersha Owner or Owner JV, as the case may be,
promptly upon demand, shall make any necessary compensating payments to the
other Party.

(c) Escrows and Deposits.  All escrows or similar deposits, if any, made by
Hersha Owner as security under any public service contracts which will remain on
deposit for the benefit of Owner JV after the Closing to the extent such escrows
or similar deposits are assigned to Owner JV for which Hersha Owner will receive
a credit at Closing.

(d) Accounts Receivable.  Hersha Owner shall retain ownership of all Excluded
Receivables and shall have the right to independently collect the Excluded
Receivables after the Closing (at its sole cost and expenses), provided, that,
such collection efforts do not have a material adverse effect on the Owner JV,
Lessee JV or the Property.  Owner JV shall reasonably cooperate with Hersha
Owner (at the sole cost and expense of Hersha Owner) with regard to the
collection of the Excluded Receivables, and shall promptly remit to Hersha Owner
any and all amounts collected by Owner JV with respect to the Excluded
Receivables, together with an accounting thereof.

(e) Contracts.  Fees and regular charges payable under, or prepaid amounts
under, the Contracts to which Hersha Owner is a party and relating to Hersha
Owner’s operations at the Hotels if such Contracts are being assigned to Owner
JV or Lessee JV, as applicable, and are to continue after the Closing.  In
addition, Hersha Owner and Owner JV agree that expenses



15



--------------------------------------------------------------------------------

 

 

under Contracts which will constitute ongoing construction, capital improvement
and other similar work shall be allocated to Hersha Owner as to work completed
prior to the Adjustment Point (and applicable retainage related thereto), and
shall be allocated to Owner JV as to work completed from and after the
Adjustment Point (and applicable retainage related thereto).  Except as
expressly provided for herein or in the Conveyance Documents, Owner JV and
Lessee JV shall not be obligated to assume any of the liabilities or obligations
of Hersha Owner and Hersha Lessee which accrued or are attributable to the
period prior to the Adjustment Point.

(f) Annual Fees for Authorizations.  Annual fees for Authorizations, if any, on
the basis of the fiscal year for which levied, if the rights with respect
thereto continue for the benefit of Owner JV following the Closing.

(g) Rooms Ledger.  The Rooms Ledger for the Hotel for registered guests (who
have not checked out and were occupying rooms as of the Adjustment Point),
including any sales taxes, room taxes, occupancy taxes or other taxes thereon
for nights prior to the Adjustment Point shall be credited to Hersha Owner at
Closing. The room’s revenue and applicable taxes for the night preceding Closing
shall be apportioned equally between Owner JV and Hersha Owner.

(h) Food and Beverage Revenue; Vending Machine Revenue.  All revenue in
connection with (i) food and beverage services, if any, at the Hotel (including
amounts due from any registered guest of the Hotel), and (ii) vending machines
located at the Hotel. All vending machine proceeds shall be counted as close to
the Adjustment Point as possible.

(i) Meeting Room Revenue.  All revenue generated from meeting rooms, if
applicable, at the Hotels.

(j) Gift Shop Revenue. All revenue generated from the gift shop, if applicable,
at the Hotels.

(k) Advance Bookings and Advance Expenses.  Owner JV shall receive a credit at
Closing for revenue received by Hersha Owner prior to the Adjustment Point for
Advance Bookings made during Hersha Owner’s period of ownership of the Property.
Hersha Owner shall receive a credit at Closing for prepaid expenses for goods or
services paid (including travel agency or travel service commissions) for rooms
at the Hotel to be utilized on or after the Closing.

(l) Petty Cash.  All petty cash funds in connection with the guest operations at
the Hotel, for which Hersha Owner shall receive a credit at Closing in the
amount of the total of all petty cash funds on hand and transferred to Owner JV
at Closing.

(m) Unopened Containers.  All inventories of food and beverage in unopened
containers, as well as all inventories of unopened and unused linens, china,
glassware, silver, uniforms, towels, paper goods, stationery, soaps, cleaning
supplies and the like with respect to the Hotel on hand as of the Closing Date,
for which Hersha Owner shall receive a credit at Closing in the amount of the
total of the actual cost to Hersha Owner of such items transferred to Owner JV
at Closing.



16



--------------------------------------------------------------------------------

 

 

(n) Other Items.  Any other operating expenses and any other items relating to
the Property which are ordinarily adjusted between owners and purchasers of
commercial real estate in the State and City of New York comparable to the
Property, provided, that, the categories of such operating expenses and any
other items are mutually agreed upon by Hersha Owner and Owner JV prior to
Closing.

3.2 Accounting.  Except as otherwise expressly provided in this Agreement, all
apportionments and adjustments shall be made in accordance with the Uniform
System of Accounts for the Lodging Industry, Eleventh Edition, as published by
the Educational Institute, and to the extent not inconsistent therewith,
generally accepted accounting principles.  The computation of the adjustments
shall be jointly prepared by Hersha Owner and Owner JV.

3.3 Employees.  Hersha Owner shall (or shall cause Hersha Lessee to) terminate
(i) the Management Agreement and (ii) that certain staffing agreement (the
“Staffing Agreement”) for the provision of housekeeping services, as such
agreement is listed on Schedule 8.2(f) attached hereto (and the service provider
listed on Schedule 8.2(f) shall be referred to as the “Staffing Company”), with
the understanding that Lessee JV shall simultaneously enter into the New
Management Agreement (as defined herein) and a New Staffing Agreement (as
defined herein) on the Closing Date.  In that connection, Hersha Owner (and
Hersha Lessee) do not anticipate the termination of any employees of the Hotel
employed by Hotel Manager or the Staffing Company in connection with the
transactions contemplated in this Agreement.  Hersha Owner (and/or Hersha
Lessee) shall be responsible for and shall cause the timely payment of any and
all liability to or respecting employees of the Hotel employed by Hotel Manager
or the Staffing Company (collectively, the ‘Employees”), having accrued through
the Adjustment Point, including liability for payment of all Employees’ wages,
bonuses, commissions, and other forms of compensation earned by and due and
owing to Employees as of the Adjustment Point and claims for benefits of
Employees incurred as of the Adjustment Point, together with F.I.C.A.,
unemployment and other taxes and benefits due from any employer of such
Employees as of the Adjustment Point.  Promptly following the Effective Date,
Hersha Lessee and Lessee JV shall jointly contact each Staffing Company and
commence discussions for terminating the Staffing Agreement and entering into a
new staffing agreement for the Hotel (the “New Staffing Agreement”), and Hersha
Lessee and Lessee JV agree to reasonably cooperate with each other in connection
therewith. 

3.4 Post-Closing Adjustments.  To the extent that any of the prorations made on
the Closing Date pursuant to this Article 3 are based upon estimates of payments
to be made to and/or expenses to be paid by Owner JV or Hersha Owner subsequent
to the Closing Date which later prove inaccurate or otherwise are determined by
either Party to have been erroneously made, and the aggrieved Party has notified
the other Party hereto of the specific inaccuracy or other error on or before
that date which is ninety (90) days after the Closing Date, Hersha Owner and
Owner JV agree to adjust such prorations promptly upon receipt by Hersha Owner
or Owner JV, as the case may be, of bills or other documentation setting forth
the actual and/or correct amount of such payments or expenses. Notwithstanding
the foregoing, Hersha Owner and Owner JV agree to cooperate in good faith to
determine any pre-closing estimates as close as possible to their expectations
about the actual items, with a view toward minimizing as much as practical the
need for post-closing adjustments.



17



--------------------------------------------------------------------------------

 

 

3.5 Inspection of Books and Records.  For a period of three (3) years subsequent
to the Closing Date, Hersha Owner, Hersha Lessee and their employees, agents,
affiliates and representatives will be entitled upon reasonable prior written
notice to access during business hours on Business Days to examine and audit, at
its sole cost and expense, so much of the books and records of Owner JV and
Lessee JV (or Hotel Manager) as may relate to any items of income or expense or
any other items that are the subject of adjustments pursuant to this Agreement
in order to verify the proper treatment thereof, or for tax and audit purposes,
regulatory compliance, any litigation, and cooperation with governmental
investigations upon reasonable prior written notice to Owner JV and Lessee JV,
and will have the right to make copies of such documents, books and
records.  For a period of three (3) years subsequent to the Closing Date, Owner
JV, Lessee JV and their employees, agents, affiliates and representatives will
be entitled upon prior written notice to access during business hours on
Business Days to examine and audit, at its sole cost and expense, so much of the
books and records of Owner JV and Lessee JV (or any property manager therefor)
as may relate to any items of income or expense or any other items that are the
subject of adjustments pursuant to this Agreement in order to verify the proper
treatment thereof, or for tax and audit purposes, regulatory compliance, any
litigation, and cooperation with governmental investigations upon reasonable
prior written notice to Hersha Owner and Hersha Lessee, and will have the right
to make copies of such documents, books and records.  As used in this Agreement,
the term “Business Day” means any day of the year, other than Sunday, Saturday
or any other day that the Federal Reserve Bank of New York recognizes as a
federal holiday.

3.6 Safe Deposit Boxes.  On the date which is two (2) Business Days prior to the
Closing Date, Hersha Owner shall cause a notice to be sent to all the Hotel’s
guests who have items in the Hotel’s safe/safety deposit boxes advising them of
the pending sale of the Hotel and requesting their removal and verification of
their property within such boxes on the day which is one (1) day prior to the
Closing Date. As part of the Closing, the Parties shall jointly inventory the
contents of the safety boxes, and on the Closing Date, Hersha Owner shall make
available to Owner JV at the Hotel all receipts and agreements in Hersha Owner’s
possession or control relating to all safe deposit boxes in use at the Hotel,
other than safes or lockboxes, if any, located inside individual guest rooms in
the Hotel.  From and after the Closing, Hersha Owner shall be relieved of any
and all responsibility in connection with each said box, and Owner JV shall
indemnify and defend Hersha Owner and Hersha Lessee and any affiliate thereof
and hold them harmless from and against any claim, liability, cost or expense
(including reasonable attorneys’ fees) incurred by them, to the extent relating
to items in such safety deposit boxes as of the Closing Date that were jointly
inventoried as provided for in this Agreement. Hersha Owner shall indemnify,
defend and hold harmless Owner JV and its affiliates from any other liability,
claim, cost or expense (including reasonable attorneys’ fees) to the extent
relating to any such safety deposit box arising or attributable to the period
prior to the Closing Date.

3.7 Inventory of Baggage.  The representatives of Hersha Owner and of Owner JV
shall prepare an inventory of baggage at the Hotel as of the Closing Date (which
inventory of baggage shall be binding on all Parties) of (i) all luggage,
valises and trunks checked in or left in the care of the Hotel by registered
guests then or formerly in the Hotel, (ii) parcels, laundry, valet packages and
other property of guests checked or left in the care of the Hotel by registered
guests then or formerly in the Hotel (excluding, however, property in Hotel’s
safe deposit boxes), and (iii) all items contained in the Hotel’s “lost and
found.”  Owner JV shall be responsible from and



18



--------------------------------------------------------------------------------

 

 

after the Closing Date for all baggage and other items listed in such inventory
of baggage, and Owner JV shall indemnify, defend and hold Hersha Owner and any
affiliate thereof harmless from and against any claim, liability, cost or
expense (including reasonable attorneys’ fees) relating thereto.  Hersha Owner
shall indemnify, defend and hold harmless Owner JV and its affiliates from any
liability, claim cost or expense to the extent relating to guest baggage,
package and other property of guests checked or left in the care of the Hotel by
registered guests then or formerly in the Hotel arising or attributable to the
period prior to the Closing Date and not noted on the inventory provided in this
Section 3.7.

3.8 Assumption.  At Closing, Owner JV shall assume and honor all (i) Advance
Bookings in accordance with the schedule of Advance Bookings attached hereto as
Schedule 3.8, which Schedule shall be updated as of the Closing Date, (ii)
liabilities expressly assumed by Owner JV pursuant to this Agreement, the
Closing Documents, and for which Owner JV receives a credit to the Purchase
Price, (iii) obligations pursuant to the Permitted Exceptions which accrue to
the period from and after the Closing Date, and (iv) all other obligations
appertaining to the Hotel and the Property first arising on or after the Closing
Date.

3.9 Immediate Work.  If and to the extent that any property condition report
and/or  environmental assessment report (as described in Section A as part of
the Third Party Reports), a copy of which shall be provided to Hersha Owner
promptly upon Owner JV’s receipt thereof but in no event later than Ten (10)
Business Days prior to the scheduled Closing Date, identify, and/or any lender
providing the Senior Financing requires, any capital repairs and/or
environmental remediation work that must be performed within twelve (12) months
of the Closing Date  (collectively, the “Immediate Work”), and provided that
Closing has occurred, the following provisions shall apply:

(a)If the estimated cost of the Immediate Work is greater than (i) $150,000 (in
the aggregate) with respect to the Hotel or (ii) $700,000 (in the aggregate)
with respect to the Hotel and each Other Property, then and only then, Hersha
Owner shall have the obligation, and hereby covenants and agrees, to diligently
pursue and complete the Immediate Work to the reasonable satisfaction of Owner
JV within the earlier of twelve (12) months of the Closing Date or the time
period required by any lender providing the Senior Financing pursuant and in
accordance with the loan documents evidencing such Senior Financing, and if and
to the extent that any such lender requires the funding of a reserve at Closing
to pay for the Immediate Work, then Hersha Owner shall be obligated to fund such
reserve subject to and in accordance with the terms and provisions of this
Section 3.9.

(b) Notwithstanding the foregoing subsection (a) or anything to the contrary
herein, if the estimated cost of the Immediate Work is more than $7,000,000 (in
the aggregate) for the Hotel and each Other Property, then Hersha Owner shall
have the unilateral right, in its sole discretion, prior to the scheduled
Closing Date, to terminate this Agreement and the Other APCA’s (which right must
be exercised by Hersha Owner with respect to this Agreement and by each Other
Seller with respect to each Other APCA, simultaneously in writing, and cannot be
exercised individually by Hersha Owner or any Other Seller), and in such
instance, the entire Deposit shall be promptly returned to Owner JV, Hersha
Owner shall reimburse to Owner JV the Owner JV’s Pursuit Costs (exclusive of any
amounts funded by Hersha Owner or its Affiliates), and all rights, obligations
and liabilities of the Parties hereunder shall be released



19



--------------------------------------------------------------------------------

 

 

and discharged except for those obligations and rights which by their terms
survive termination of this Agreement.  If Hersha Owner does not so elect to
terminate this Agreement together with each Other Seller not electing to
terminate the Other APCAs, Hersha Owner shall be obligated to complete the
Immediate Work at its sole cost and expense regardless of whether the total cost
to complete the Immediate Work exceeds $7,000,000.

(c)If the estimated cost of the Immediate Work is less than $150,000 (in the
aggregate) with respect to the Hotel, then Hersha Owner shall have no obligation
to pursue or complete such repair or remediation, and any repair or remediation
recommendation contained in any such Third Party Report shall not impact Closing
or the satisfaction of any condition precedent to Closing contained in this
Agreement or in any Other APCA, unless the estimated cost of the Immediate Work
with respect the Hotel and each Other Property is greater than $700,000 (in the
aggregate), in which event Hersha Owner shall be obligated to complete the
Immediate Work (at its sole cost and expense) subject to and in accordance with
subsection (a) above.

 

(d)Hersha Owner shall have the right to hire a reputable and independent third
party property inspector (at its sole cost and expense) to review and assess the
estimated cost of the Immediate Work as provided for in the Third Party Report
or as may be required by a lender under the Senior Financing, and to seek actual
contractor bids for the recommended Immediate Work, which bids shall control the
determination of the estimated cost of the Immediate Work, a copy of which
report and bids shall be provided by Hersha Owner to Owner JV promptly upon
receipt thereof.  If the actual costs of completing the Immediate Work exceed
the bids obtained by Hersha Owner, Hersha Owner shall be solely responsible for
all such costs and expenses in excess of the bids.

 

(e)Hersha Hospitality Limited Partnership, by its Joinder attached hereto, shall
unconditionally guaranty to Owner JV the due and punctual payment and
performance of Hersha Owner’s obligations under this Section 3.9, but only to
the extent the Closing occurs.

 

(f)Regardless of whether Hersha Owner is obligated or elects to pursue and
complete the Immediate Work in accordance with this Section 3.9, in no event
shall there be a reduction in the Purchase Price, and Owner JV shall be
obligated to consummate the transactions contemplated herein subject to
satisfaction of the conditions set forth in Section 7.2.  

 

3.10 Survival.  The provisions of this Article 3 shall survive the Closing.

ARTICLE 4

TITLE AND PROPERTY RELATED MATTERS

4.1 Title Commitment and Survey.  Owner JV has received, reviewed, accepted and
approved (i) a commitment for title insurance or preliminary title report from
the Title Company with respect to the Property (the “Title Commitment”), and
(ii) a survey of the Property  (the “Survey”).



20



--------------------------------------------------------------------------------

 

 

4.2 Permitted Exceptions.  As used herein, “Permitted Exceptions” shall mean (i)
the specific exceptions (excluding exceptions that are part of the promulgated
title insurance form) in the Title Commitment that the Owner JV has approved as
permitted exceptions in accordance with a mark-up of the Title Commitment
attached hereto as Schedule 4.2; (ii) matters created by, through or under Owner
JV; (iii) items shown on the Survey; (iv) real estate taxes not yet due and
payable (or for which Owner JV is otherwise responsible in accordance with the
terms of this Agreement); and (v) rights of tenants or licensees, as tenants or
licensees only, under any leases.  Each of the following shall also be deemed
Permitted Exceptions:

(a) liens for unpaid real estate taxes or assessments and water rates, water
meter charges, water frontage charges, sewer taxes, rents and charges and vault
taxes and assessments, if any, provided that such items are paid or bonded off
by Hersha Owner, or apportioned as provided in this Agreement;

(b) all present and future laws, codes, orders, regulations and ordinances of
municipal and other Governmental Authorities (including, without limitation,
zoning, building and environmental laws, codes, orders, regulations and
ordinances);

(c) all unpaid personal property, real estate and excise taxes, and all water,
sewer, utility, trash and other similar charges, in each case that are not yet
due and payable as of the Closing but may become or give rise to a lien on all
or any portion of the Property (it being understood that such items may be
subject to apportionment at the Closing as provided herein);

(d) any liens, encumbrances or other defects or exceptions to title insurance
coverage caused by Owner JV, by any of its affiliates, by any of their
respective agents, employees or other representatives or by Hersha Owner or its
agents, employees or other representatives at Owner JV’s request or with Owner
JV’s consent or approval;

(e) any state of facts a physical inspection of the Property would disclose;

(f) any possible variations between the description of the Property on the tax
maps and in this Agreement; and/or

(g) any other exception that the Title Company agrees to affirmatively insure
over in the Title Policy to the reasonable satisfaction of Owner JV.

4.3 New Exceptions to Title.    

(a) Owner JV’s Objections.  To the extent the Real Property is involuntarily
encumbered after the Effective Date and prior to the Closing without the
approval of Owner JV, and such encumbrance (i) is not a Permitted Exception, and
(ii) materially and adversely affects Hersha Owner’s title to the Real Property
(a “New Exception”), upon receipt of written notice by Owner JV of any such New
Exception (including a copy of the related agreement, if applicable), Owner JV
shall have five (5) Business Days (but not later than the Closing Date for any
New



21



--------------------------------------------------------------------------------

 

 

Exceptions disclosed within five (5) Business Days of the Closing) to review
such New Exception and provide written notice to Hersha Owner with any
objections to such New Exception (the ‘‘Owner JV’s Objections”); provided,
however, Owner JV agrees that it shall not have the right to object to any of
the matters described in Section 4.2 that constitute Permitted Exceptions.
Unless Owner JV notifies Hersha Owner in writing that it objects to a New
Exception within the foregoing time period, each such New Exception shall
automatically constitute a Permitted Exception.

(b) Hersha Owner’s Response.  Not later than five (5) Business Days after
receipt of  Owner JV’s Objection, but in any event prior to the Closing Date,
Hersha Owner shall in its sole discretion, either: (i) notify Owner JV of its
intention (the “Hersha Owner’s Response”) to attempt to Remove, as defined
herein, the New Exception(s) listed in the Owner JV’s Objections, or (ii) notify
Owner JV that Hersha Owner does not intend to attempt to Remove any such matter.
If Hersha Owner does not provide Hersha Owner’s Response to Owner JV within such
time period, Hersha Owner shall be deemed to have elected not to attempt to
Remove Owner JV’s Objections.  If Hersha Owner elects (or is deemed to have
elected) not to Remove one or more of the New Exceptions, then not more than
five (5) Business Days after receipt of Hersha Owner’s Response (but in any
event not later than the Closing Date), Owner JV shall by written notice to
Hersha Owner either: (x) terminate this Agreement, or (y) waive the existence of
such New Exception, in which case, any such New Exception shall automatically
constitute a Permitted Exception.  Owner JV’s failure to respond within said
five (5)-Business Day period shall constitute Owner JV’s election to proceed
under clause (y).  If Hersha Owner elects to attempt to Remove any New
Exception, then Hersha Owner shall use commercially reasonable efforts to
attempt to cure any such New Exception on or before the Closing Date.  If at any
time Hersha Owner notifies Owner JV that Hersha Owner will be unable or is
unwilling to cure any such New Exception, then Owner JV shall, within five (5)
Business Days after receipt of such notification, either terminate this
Agreement or waive any such New Exception, in which case, any such New Exception
shall automatically constitute a Permitted Exception. Owner JV’s failure to
respond to Hersha Owner’s notice within such five (5)-Business Day period shall
constitute Owner JV’s decision to waive the existence of such New Exception, in
which case, any such New Exception shall automatically constitute a Permitted
Exception, and proceed to Closing in accordance with this Agreement.  In no
event shall Owner JV be entitled to a reduction of the Purchase Price on account
of any uncured New Exception. In any case where this Agreement is terminated as
permitted in this paragraph, then the entire Deposit shall be promptly returned
to Owner JV, and all rights, obligations and liabilities of the Parties
hereunder shall be released and discharged except for those obligations and
rights which by their express terms survive termination of this Agreement.

(c) Removal of New Exceptions.  As used in this Agreement, “Remove” shall mean
that Hersha Owner in its discretion will either (i) take such actions as are
necessary to eliminate (of record or otherwise, as appropriate) the New
Exception, (ii) cause the Title Company to remove the New Exception as an
exception to the owner’s policy of title insurance and affirmatively insure
against the same in form and content acceptable to Owner JV, whether such
insurance is made available in consideration of payment, bonding, indemnity of
Hersha Owner or otherwise, or (iii) deliver its own funds to the Title Company
with instructions for the Title Company to apply such funds to discharge fully
the New Exception on or prior to the Closing Date, together with such
instruments, in recordable form, as are necessary to enable the



22



--------------------------------------------------------------------------------

 

 

Title Company to discharge the New Exception of record and funds necessary to
cover the fees and expenses of the Title Company for discharging the claim and
recording or filing such instruments.

4.4 Condemnation.  In the event that any Governmental Authority commences
condemnation proceedings, taking by power of eminent domain or any similar
action (such action, a “Condemnation”) with respect to the Property or any
Material Portion thereof, Owner JV may, at its option, by written notice to
Hersha Owner given prior to the earlier of (i) the Closing Date, and (ii) ten
(10) Business Days after Hersha Owner notifies Owner JV of such action, either:
(x) terminate this Agreement, in which case the entire Deposit shall be promptly
returned to Owner JV and the Parties hereto shall have no further rights or
obligations, other than those that by their express terms survive the
termination of this Agreement, or (y) proceed under this Agreement, in which
event Hersha Owner shall, at the Closing, irrevocably assign to Owner JV its
entire right, title and interest in and to any condemnation award, or credit the
Purchase Price in the amount of any award received by Hersha Owner between the
Effective Date and the Closing Date less any collection costs, and Owner JV
shall have the sole right after the Closing to negotiate and otherwise deal with
the condemning authority in respect of such matter.  If Owner JV does not give
Hersha Owner written notice of its election within the time required above, then
Owner JV shall be deemed to have elected option (y) above, For the purpose of
this Agreement, “Material Portion” means a taking of the Property which, as a
result of the taking, in Hersha Owner’s reasonable estimation as reviewed and
confirmed in good faith by Owner JV, will result in a decrease in value of the
Property equal to or exceeding ten percent (10%) of the Purchase Price.

4.5 Casualty. 

(a) Casualty Notice.  If prior to Closing, the Property is damaged by fire or
other casualty, Hersha Owner shall reasonably estimate the cost to repair and
the time required to complete repairs and will provide Owner JV written notice
of Hersha Owner’s estimation and supporting documentation (the “Casualty
Notice”) as soon as reasonably possible after the occurrence of the casualty but
in any event within ten (10) Business Days of the casualty event.

(b) Material.  In the event of any Material Damage, as defined herein, to or
destruction of the Property or any portion thereof prior to Closing, either
Hersha Owner or Owner JV may, at its option, terminate this Agreement by
delivering written notice to the other on or before the expiration of ten (10)
Business Days after the date Hersha Owner delivers the Casualty Notice to Owner
JV (and if necessary, the Closing Date shall be extended to give the Parties the
full ten (10) Business Day period to make such election and to obtain insurance
settlement agreements with Hersha Owner’s insurers).  Upon any such termination,
the entire Deposit shall be promptly returned to Owner JV and the Parties shall
have no further rights or obligations hereunder, other than those that by their
express terms survive the termination of this Agreement. If neither Hersha Owner
nor Owner JV so terminates this Agreement within said ten (10)-Business Day
period, then the Parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing,
Hersha Owner shall assign to Owner JV, without representation or warranty by or
recourse against Hersha Owner, all of Hersha Owner’s rights in and to any
resulting insurance proceeds due Hersha Owner as a result of such damage or
destruction (the “Insurance Proceeds”) and Owner JV shall



23



--------------------------------------------------------------------------------

 

 

assume full responsibility for all needed repairs, and Owner JV shall receive a
credit at Closing for any deductible amount under such insurance policies (but
the amount of the deductible plus insurance proceeds shall not exceed the lesser
of (i) the cost of repair or (ii) the Purchase Price); provided, however, Hersha
Owner shall retain the claim against the insurance company and the right to
negotiate and settle with the insurance company regarding the claim, but Hersha
Owner agrees to use good faith efforts to cooperate with Owner JV, shall keep
Owner JV reasonably informed as to the status of the claim, and shall not agree
to the amount of the Insurance Proceeds with the insurance company without
providing prior written notice thereof to Owner JV and consulting with Owner JV.
For the purposes of this Agreement, “Material Damage” and “Materially Damaged”
means damage which, in Hersha Owner’s reasonable estimation as reviewed and
confirmed in good faith by Owner JV, equals or exceeds ten percent (10%) of the
Purchase Price.

(c) Immaterial.  If the Property is not Materially Damaged, then neither Owner
JV nor Hersha Owner shall have the right to terminate this Agreement, and Hersha
Owner shall, at its option, either (i) repair the damage before the Closing to
the reasonable, good faith satisfaction of Owner JV, or (ii) credit Owner JV at
Closing to the good faith satisfaction of Owner JV for the reasonable costs to
complete the repair as reviewed and confirmed in good faith by Owner JV (in
which case Hersha Owner shall retain all insurance proceeds and Owner JV shall
assume full responsibility for all needed repairs).

ARTICLE 5

COVENANTS

5.1 Conduct of Business.  Each of Hersha Owner and Hersha Lessee, as
applicable,  agree that during the period from Effective Date to the Closing
Date, Hersha Owner and Hersha Lessee, as applicable, shall not, without Owner
JV’s prior written consent, which consent shall not be unreasonably withheld or
delayed and shall be deemed approved if no response is provided in writing
within five (5) Business Days of Owner JV’s receipt of a written request
therefor, provided, that, such request is clearly marked “PRIORITY
REQUEST-FAILURE TO RESPOND WITHIN FIVE BUSINESS DAYS MAY RESULT IN DEEMED
APPROVAL” and further, provided, that, Owner JV’s prior written consent shall
not be required to address an  emergency condition existing on the Property
which requires immediate resolution to avoid injury or liability to person or
property:

(a) Fail to operate and maintain the Hotel in accordance with its standards of
operations and practices prior to the Effective Date, including, without
limitation, maintaining present level of service and staffing;

(b) Make any material structural changes to the Property, including, without
limitation, any substantial capital improvements or repairs or changes to the
zoning or entitlements of the Property, expressly excluding, however, the PIP
(approved by Lessee JV in accordance with Section 5.3);



24



--------------------------------------------------------------------------------

 

 

(c) Remove or permit to be removed from the Hotel any machinery, equipment,
fixtures or other similar personal property, except consumable inventory or in
the ordinary course of business operations at the Hotel;

(d) Settle, compromise or commence any material litigation or claim involving or
relating to the Property and/or the operations of the Hotel;

(e) Significantly alter or change the accounting principles, procedures, methods
or practices in place at the Hotel;

(f) Accept bookings including advance bookings, except bookings which are in the
ordinary course of business and are generally upon the terms and conditions
usual and customary in accordance with the past business practices in place at
the Hotel;

(g) enter into, amend, modify or waive any space lease, that (i) will survive
Closing and (ii) is not terminable without penalty on thirty (30) or fewer days’
notice;

(h) enter into, amend, modify or waive any Contract, license or franchise
relating to the Property that (i) will survive Closing, and (ii) is not
terminable without penalty on thirty (30) days’ or fewer notice, except in the
ordinary course or in accordance with Hersha Owner’s past practices;

(i) fail to maintain, or, if applicable, renew or replace with comparable
coverage, the insurance coverage currently in effect for the Property; and

(j) take any other action which would render any of the representations and
warranties of Hersha Owner, Hersha Lessee or any Hersha Member contained in
Article 8 of this Agreement materially inaccurate as of the Closing Date.

5.2 Contracts.  Owner JV or Lessee JV, as applicable, shall be obligated to
assume all Contracts except for Contracts Owner JV notifies Hersha Owner in
writing on or prior to February 2, 2016 that it elects not to assume (each, a
“Rejected Contract”).  Hersha Owner shall be responsible for terminating all
Rejected Contracts  provided such Contract is terminable without material fee or
penalty.  Notwithstanding anything to the contrary herein, Owner JV must assume
the obligations arising from and after the Closing under all Contracts that for
which a termination notice is delivered as of or prior to Closing but for which
termination is not effective until after Closing.

5.3 Franchise Agreement.  The Parties acknowledge and agree that the
transactions contemplated by this Agreement are contingent upon Lessee JV
obtaining approval for a new franchise agreement for the operation of the Hotel
under a hotel brand owned by Franchisor (the “New Franchise Agreement”), which
New Franchise Agreement (including the PIP required thereunder) shall be in form
and substance in all respects acceptable to and approved by Lessee JV.  Prior to
or immediately following the Effective Date, Lessee JV shall submit its
application and application fee to Franchisor for approval of Lessee JV as its
new franchisee at the Hotel (“Franchise Approval”) pursuant a New Franchise
Agreement.  Hersha Owner and Hersha Lessee agree to reasonably cooperate with
and assist Lessee JV in its pursuit of Franchise Approval, at no material cost
to Hersha Owner or Hersha Lessee.  Franchise Approval shall be a



25



--------------------------------------------------------------------------------

 

 

condition to Hersha Owner’s and Hersha Lessee’s obligation to close and Owner
JV’s  and Lessee JV’s obligation to close.  Owner JV and Lessee JV shall use
diligent good faith efforts to obtain Franchise Approval no later than fifteen
(15) days prior to the Closing Date, and Owner JV and Lessee JV shall provide
Hersha Owner and Lessee Owner with written notice immediately upon obtaining
Franchise Approval.  In connection with such Franchise Approval, it shall be a
condition to Hersha Owner’s obligation to close that the existing license
agreement between Hersha Lessee and Franchisor (the “Existing Franchise
Agreement”) shall have been terminated without material cost to Hersha Owner or
Hersha Lessee, and Hersha Owner, Hersha Lessee and any guarantors or co-obligors
shall have been expressly released from any further obligations or liability
thereunder.  Hersha Owner and Hersha Lessee shall have the right at all times to
contact Franchisor in order to confirm that Lessee JV is complying with its
obligations under this Agreement and the status of the negotiations of the New
Franchise Agreement.

5.4 Expenses.    

(a) Costs and expenses shall be allocated as provided in Section C.  Except as
otherwise expressly provided in Section C or elsewhere in this Agreement, each
Party agrees to pay its own expenses (including the fees and expenses of its own
attorneys, accountants and other advisors) in connection with its due diligence
activities, negotiating this Agreement and any related agreements, obtaining any
required approvals and otherwise preparing for the Closing.

(b) Owner JV agrees to pay all costs and expenses associated with the
application for the New Franchise Agreement with Franchisor or any other party,
including the costs of any Property Improvement Plans required under the New
Franchise Agreement (“PIP”), including, without limitation, any costs, fees or
expenses payable to Franchisor for preparation of the PIP related to the New
Franchise Agreement, any and all costs to be incurred after the Closing in
implementing the PIP, and any transfer fees.  Notwithstanding the foregoing, in
the event that prior to the Closing Hersha Owner has paid any costs related to
the PIP, Hersha Owner shall receive a credit for such costs at the Closing.

(c) The Parties agree to cooperate with one another to prepare and file, or
cause to be prepared and filed, with the relevant Governmental Authorities all
transfer tax returns, affidavits and other similar instruments, if any, required
in connection with the payment of the foregoing expenses.  If and to the extent
Owner JV receives a credit at Closing with respect to any obligation or
liability of Hersha Owner, Owner JV shall indemnify, defend and hold Hersha
Owner harmless from and against any further obligation or liability with respect
to same, which indemnification shall survive the Closing.  The provisions of
this Section 5.4 shall survive the Closing and any termination of this
Agreement.

5.5 Sales, Use and Occupancy Tax. 

(a) Hersha Owner shall be responsible for, and shall pay in full when due, all
sales, use and occupancy taxes which are due or are otherwise allocable to the
Property prior to the Adjustment Point, and shall make all required filings in
connection therewith.  Hersha Owner shall indemnify Owner JV for any and all
damages, liabilities and expenses (including



26



--------------------------------------------------------------------------------

 

 

reasonable attorneys’ fees and court costs) incurred by Owner JV as a result of
the breach of the preceding sentence.

(b) Owner JV (or Lessee JV, as applicable) shall be responsible for, and shall
pay in full when due, all sales, use and occupancy taxes due with respect or
otherwise allocable to the Property from and after the Closing Date, and shall
make all required filings in connection therewith.  Owner JV shall indemnify
Hersha Owner for any and all damages, liabilities and expense (including
reasonable attorneys’ fees and court costs) incurred by Hersha Owner as a result
of the breach of the preceding sentence.

5.6 Survival.  The provisions of this Article 5 shall survive the Closing or the
termination of this Agreement for a period of twelve (12) months, except for the
provisions of Section 5.4 which shall survive the Closing and any termination of
this Agreement.

ARTICLE 6

CLOSING

6.1 Closing.  Subject to the terms and conditions of this Agreement, the Closing
shall take place at the offices of Escrow Agent or at such other location as may
be mutually agreed upon by Hersha Owner and Owner JV, at and as of 10:00 A.M.
(Eastern Time) on the Closing Date, TIME BEING OF THE ESSENCE. As used in this
Agreement, “Closing” shall mean the transfer and assignment of the Property to
Owner JV and the performance by each Party of the obligations on its part then
to be performed under and in accordance with this Agreement.

6.2 Closing Deliveries by Hersha Owner.  At the Closing, Hersha Owner shall
deliver or cause to be delivered to Escrow Agent each of the following
instruments and documents with respect to the Property:

(a) Deed.  A deed for the Premises in the form of Exhibit C attached hereto (the
“Deed”), duly executed by Hersha Owner.

(b) Bill of Sale.  A bill of sale for the Personal Property in the form of
Exhibit D attached hereto (the “Bill of Sale”), duly executed by Hersha Owner
and Hersha Lessee, as applicable;

(c) Assignment of Contracts.  An assignment and assumption of the Contracts, in
the form of Exhibit F attached hereto (the “Assignment of Contracts”), duly
executed by Hersha Owner and Hersha Lessee, as applicable (the Deed, the Bill of
Sale, and the Assignment of Contracts are collectively referred to herein as the
“Conveyance Documents”);

(d) Books and Records.  All books and records relating to the Property and the
Hotel in the possession of or under the control of Hersha Owner, Hersha Lessee
or any Hersha Member, including all property management and maintenance records,
it being understood that (x) leaving such records at the Property shall satisfy
Hersha Owner’s obligations hereunder and (y) “books and records” shall
specifically exclude (1) any materials belonging to the Hotel Manager, including
any proprietary software or other information relating to Hotel Manager’s
operating methods, procedures and policies, (2) any materials belonging to
Franchisor or bearing



27



--------------------------------------------------------------------------------

 

 

the name or symbol of the existing franchise and (3) any other item specifically
excluded from the definition of Property;

(e) FIRPTA Affidavit.  An affidavit from Hersha Owner, in the form of Exhibit G
attached hereto, stating that it is not a ‘‘foreign person” under Section 1445
of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”);

(f) Hersha Owner’s Affidavit.  A Hersha Owner’s affidavit in a form reasonably
acceptable to Hersha Owner and the Title Company;

(g) State Transfer Tax Return. A New York State Combined Real Estate Transfer
Tax Return and Credit Line Mortgage Certificate, Form TP-584 for the conveyance
of the Property (the “State Transfer Tax Return”), duly executed by Hersha
Owner;

(h) City Transfer Tax Return. A New York City Department of Finance Real
Property Transfer Tax Return for the conveyance of the Property (the “City
Transfer Tax Return”), duly executed and acknowledged by Hersha Owner;

(i) Transfer Report. A New York State Real Property Transfer Report, Form
RP-5217NYC (the “Transfer Report”), duly executed by Hersha Owner;

(j) Form W-9.  A completed form W-9, duly executed by Hersha Owner;

(k) Asset Management Agreement.  An asset management agreement on the terms set
forth in Exhibit J attached hereto (the “Asset Management Agreement”), duly
executed by the applicable affiliate or designee of Hersha Owner;

(l) Joint Venture Documents.  The Owner JV Agreement in the form of Exhibit I
duly executed by Hersha Owner Member and the Lessee JV Agreement in the form of
Exhibit I duly executed by Hersha Lessee Member;

(m) Closing Statement.  The Closing Statement, duly executed by Hersha Owner;
and

(n) Other Documents.  Such other documents or instruments as Owner JV or Title
Company reasonably may request to effect the transactions contemplated in this
Agreement without further expense or liability to Hersha Owner or Hersha Lessee.

6.3 Closing Deliveries by Owner JV.  At the Closing, Owner JV shall deliver to
Escrow Agent the following agreements, instruments and payments:

(a) Purchase Price.  The Property Sale Proceeds (with a credit for the Deposit
then held in escrow as reflected on the Closing Statement), payable in the
manner provided for in Section 2.1 of this Agreement, and evidence satisfactory
to Hersha Owner that all costs and expenses required to be paid by Owner JV
pursuant to this Agreement have been paid;

(b) Assignment of Contracts.  The Assignment of Contracts, duly executed by
Owner JV and Lessee JV, as applicable;



28



--------------------------------------------------------------------------------

 

 

(c) ERISA Letter.  A letter addressed to Hersha Owner in the form of Exhibit H
attached hereto duly executed by Owner JV, confirming that Owner JV is not
acquiring the Property (or any portion thereof) with the assets of an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”);

(d) Tax Forms.  A completed State Transfer Tax Return, City Transfer Tax Return,
and Transfer Report, each duly executed by Owner JV;

(e) Form W-9.  A completed form W-9, duly executed by Owner JV;

(f) Tenant Notice Letter.  A counterpart of the Tenant Notice Letter, duly
executed by Owner JV;

(g) New Franchise Agreement.  Such documents and instruments that are required
to be executed and delivered by Owner JV under the New Franchise Agreement (if
applicable) including, without limitation, any guarantees, and evidence of the
payment of any all fees associate with the New Franchise Agreement and Franchise
Approval;

(h) Hotel Management Agreement.  A hotel management agreement in the form agreed
to by Hotel Manager and Lessee JV (the "New Management Agreement"), duly
executed by Hotel Manager and Lessee JV; Lessee JV shall use commercially
reasonable, good faith, efforts to agree to such form no later than the initial
scheduled Closing Date;

(i) New Staffing Agreement.  The New Staffing Agreement, duly executed by the
Staffing Company and Lessee JV;

(j) Asset Management Agreement.  The Asset Management Agreement, duly executed
by the applicable affiliate or designee of Cindat;

(k) Joint Venture Documents.  The Owner JV Agreement in the form of Exhibit I
duly executed by Cindat and the Lessee JV Agreement in the form of Exhibit I
duly executed by Cindat;

(l) New Operating Lease.  The New Operating Lease, duly executed by the
appropriate wholly-owned subsidiary of each of Owner JV and Lessee JV.

(m) Closing Statement.  A counterpart of the Closing Statement, duly executed by
Owner JV; and

(n) Other Documents.  Such other documents or instruments as Hersha Owner or
Title Company reasonably may request to effect the transactions contemplated in
this Agreement without further expense or liability to Owner JV or Lessee JV.



29



--------------------------------------------------------------------------------

 

 

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

7.1 Conditions Precedent to Obligation of Owner JV.  The obligation of Owner JV
to consummate the transactions contemplated herein shall be subject to the
fulfillment on or before the Closing Date, as applicable, of all of the
following conditions, except to the extent that Owner JV, in its sole
discretion, expressly waives in writing any or all of such conditions:

(a) Delivery of Documents.  Hersha Owner shall have delivered all of the items
required to be delivered to Owner JV pursuant to Section 6.2.

(b) Accuracy of Representations and Warranties.  The representations and
warranties of Hersha Owner and Hersha Lessee contained in this Agreement shall
be true and correct in all material respects as of the Effective Date and as of
the Closing Date (unless a specific date is expressly provided for this
Agreement).

(c) Observance of Covenants.  Hersha Owner, Hersha Lessee and each Hersha Member
shall have performed and observed, in all material respects, all covenants and
agreements in this Agreement to be performed and observed by Hersha Owner,
Hersha Lessee or any Hersha Member as of the Closing Date.

(d) No Injunction.  No action, suit or legal or administrative proceeding shall
have been instituted by or before any agency, bureau, commission, court,
department, official, political subdivision, tribunal or other instrumentality
of any government, whether federal, state or local, domestic or foreign
(“Governmental Authority”), seeking to enjoin the transactions contemplated by
this Agreement, other than any such proceeding initiated by or on behalf of
Owner JV or any of Owner JV’s Representatives.

(e) Title.  The Title Company shall have issued or shall be prepared to issue,
upon Closing and payment of the applicable premiums therefor, a title policy in
substance consistent with the Title Commitment, showing title to the Real
Property vested in Owner JV, subject only to (i) customary, “pre-printed”
exceptions, and (ii) Permitted Exceptions (the “Title Policy”).

(f) Transactions Not Prohibited.  No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any Governmental Authority or other legal restraint or prohibition preventing
the consummation by Hersha Owner of the transactions contemplated by this
Agreement shall be in effect or, if applicable, have been threatened by any
Governmental Authority, other than any such order or other legal restraint or
prohibition or threat thereof requested or otherwise obtained by or on behalf of
Owner JV or its affiliates, employee, agents, representatives and attorneys
(collectively, “Owner JV’s Representatives”).

(g) Franchise Approval.  Lessee JV shall have received Franchise Approval and
Franchisor has executed and delivered a New Franchise Agreement effective as of
the Closing Date.



30



--------------------------------------------------------------------------------

 

 

(h) Senior Financing.  Owner JV shall have procured Senior Financing on
substantially the following terms:

(i) Aggregate proceeds of not less than $372,000,000 to be funded on the Closing
Date to financing the acquisition of the Property (and the Other Properties as
defined in Section 7.4) in the form of third-party first lien mortgage
financing, mezzanine financing, preferred equity or any combination of the
foregoing; provided, that, in the event of a shortfall, Affiliates of Hersha
Owner and/or Cindat may provide seller financing subject, in each case, to terms
reasonably acceptable to Owner JV;

(ii) 4.45% maximum blended aggregate cost;

(iii) Minimum 3-year term, with two 1-year extension options;

(iv) Interest only;

(v) Customary lien and security package for loans of a similar nature; and

(vi) Fully non-recourse debt subject to market carve-outs for bad acts and
environmental liability.

If and to the extent that Owner JV’s lender accepts an assignment of the
existing financing and Owner JV receives the benefit of all or any portion of
the New York City Mortgage Tax paid by Hersha Owner in connection with its prior
financings, Owner JV shall cause the Escrow Agent to credit to Hersha Owner on
the Closing Statement an amount equal to fifty percent (50%) of such taxes paid
for which Owner JV received such benefit.

(i) Currency Conversion and Outbound Investment Approvals.  

(i) With regards to any funds directly or indirectly invested into Owner JV from
the People’s Republic of China in connection with the transactions contemplated
herein, all procedures, requirements, filings and approvals shall have been
completed to permit and consummate the conversion of Renminbi into US Dollars
from an entity located from within the Shanghai Pilot Free Trade Zone and the
outbound direct investment by such entity by way of the transfer of the
converted US Dollars from the People’s Republic of China to the United States of
America (collectively, the “Foreign Investment Approvals”).

(ii) With respect to the condition precedent referenced in Section 7.1(i)(i)
above, Cindat and Owner JV hereby represents and warrants to all other parties
as follows:

(a) The entity which is making the outbound investment from the People’s
Republic of China through subsidiary entities into the Owner JV is (1) located
in the Shanghai Pilot Free Trade Zone, and (2) to the knowledge of Cindat, as of
the Effective Date, the entity is not subject to other approvals relating to
direct outbound investments from the People’s Republic of China other than the
Foreign Investment Approvals;



31



--------------------------------------------------------------------------------

 

 

(b) As of the Effective Date, procedures to obtain Foreign Investment Approvals
have already commenced and the Shanghai Free Trade Zone Administrative
Commission has issued a key approval as part of the Foreign Investment
Approvals, a certificate approving the foreign investment with respect to the
transaction contemplated in this Agreement, a true, correct and complete copy of
which certificate has been provided to Hersha Owner; and

(c) To the knowledge of Cindat, as of the Effective Date, the primary remaining
filings and/or discretionary approvals in order to finally complete the Foreign
Investment Approvals for the transaction contemplated in this Agreement are
filings and/or discretionary approvals from the State Administration of Foreign
Exchange of China; provided, however, for the avoidance of doubt, nothing in
this Section 7.1(i) shall be deemed a representation, warranty or guaranty by
Owner JV that the Foreign Investment Approvals can be obtained.

(iii) Owner JV and Cindat hereby covenant and agree to keep Hersha Owner
informed of the status of and material developments with respect to the Foreign
Investment Approvals. If at any time prior to the scheduled Closing Date, all
the Foreign Investment Approvals are obtained, or it is determined that the
Foreign Investment Approvals shall not be obtained either on the basis of an
oral or written statement of the applicable governmental officials and/or
banking institutions, Cindat and Owner JV shall inform Hersha Owner
immediately.  For the avoidance of doubt, a written report (the “Foreign
Investment Approvals Report”) issued in English by an attorney or notary public
who accompanied the applicants (acting as agent for Owner JV) for the Foreign
Investment Approvals and/or consulted with the applicable governmental
authorities and/or banking institutions on behalf of such  applicant, confirming
that the Foreign Investment Approvals have not been obtained notwithstanding the
applicant’s submission of the required documents and information for such
approvals, shall be conclusive evidence that the condition precedent described
in this Section 7.1(i) has not been satisfied.

(j) Other APCA Conditions Precedent.  Each of the conditions precedent set forth
in each Other APCA (as defined in Section 7.4) shall have been satisfied or
waived in writing by the applicable Other Purchasers (as defined in Section
7.4), subject to Owner JV’s right to extend closing hereunder as provided for in
Section 7.4.

7.2 Conditions Precedent to Obligation of Hersha Owner. The obligation of Hersha
Owner to consummate the transactions contemplated herein shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
except to the extent that Hersha Owner, in its sole discretion, expressly waives
in writing any or all of such conditions::

(a) Delivery of Documents.  Owner JV shall have delivered all of the items
required to be delivered to Hersha Owner pursuant to Section 6.3.

(b) Accuracy of Representations and Warranties.  The representations and
warranties of Owner JV contained in this Agreement shall be true and correct in
all material respects as of the Effective Date and as of the Closing Date.



32



--------------------------------------------------------------------------------

 

 

(c) Observance of Covenants.  Owner JV shall have performed and observed, in all
material respects, all covenants and agreements in this Agreement to be
performed and observed by Owner JV as of the Closing Date, provided, however,
for the avoidance of doubt,  Owner JV shall not be deemed in breach of its
covenants and agreements in this Agreement solely by reason of the failure to
timely obtain the Foreign Investment Approvals due to any delay, the failure to
act or the refusal to act on the part of any applicable governmental authority
or agency of the People’s Republic of China as further provided for in Section
7.1(i)(iii) above.

(d) No Injunction.  No action, suit or legal or administrative proceeding shall
have been instituted by or before any Governmental Authority seeking to enjoin
the transactions contemplated by this Agreement and intended to occur at the
related Closing, other than any such proceeding initiated by or on behalf of
Hersha Owner or any of its affiliates.

(e) Transactions Not Prohibited.  No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any Governmental Authority or other legal restraint or prohibition preventing
the consummation by Owner JV of the transactions contemplated by this Agreement
shall be in effect, or, if applicable, have been threatened by any Governmental
Authority, other than any such order or other legal restraint or prohibition or
threat thereof requested or otherwise obtained by or on behalf of Hersha Owner
or any of its affiliates.

(f) Termination of Existing Franchise Agreement.  The Existing Franchise
Agreement shall have been terminated without cost to Hersha Owner or Hersha
Lessee, and Hersha Owner, Hersha Lessee and any guarantors or co-obligors shall
have been expressly released from any further obligations or liability
thereunder.

(g) Senior Financing.  Owner JV shall have procured Senior Financing on
substantially the term set forth in Section 7.1(h).

7.3 Failure of Condition.  So long as a Party is not in default hereunder, if
any condition to such Party’s obligation to proceed with the Closing hereunder
has not been satisfied as of the Closing Date (or such earlier date as provided
herein), such Party may, in its sole discretion, subject to the other Party’s
cure rights set forth below, terminate this Agreement by delivering written
notice to the other Party on or before the Closing Date (or such earlier date as
provided herein), or elect to close (or to permit any such earlier termination
deadline to pass) notwithstanding the non-satisfaction of such condition, and in
that event said Party shall be deemed to have waived said condition, and there
shall be no liability on the part of the other Party hereto for breaches of
representations and warranties of which the Party electing to close had actual
knowledge as of Closing. Additionally, notwithstanding the foregoing, in the
event any condition set forth in Section 7.1 has not been fulfilled and such
non-fulfillment can be fully cured or fully compensated for by the payment of
money or an indemnity acceptable to Owner JV, Owner JV shall not be relieved of
its obligation to close by reason thereof if Hersha Owner elects to grant Owner
JV a credit against the Purchase Price, or an indemnity satisfactory to the
Owner JV in all respects, in the amount necessary to fully cure or compensate
Owner JV for the non-fulfillment of such condition.



33



--------------------------------------------------------------------------------

 

 

7.4 Owner JV’s Right to Extend Closing.  The Parties acknowledge that various
affiliates of Hersha OP (each an “Other Seller” and collectively, the “Other
Sellers”), and various affiliates of Cindat (each an “Other Purchaser”), entered
into six (6) separate Asset Purchase and Contribution Agreements, each dated as
of the Effective Date between an Other Seller, as seller, and an Other
Purchaser, as purchaser (each an “Other APCA”), relating to the six (6) other
hotel properties identified therein (each an “Other Property”), with the
purchase of each Other Property scheduled to close on the Closing
Date.  Notwithstanding anything contained in this Agreement to the contrary, in
the event that the Closing of one or more Other Properties is delayed beyond the
Closing Date pursuant to the applicable Other APCA, Owner JV may, in its sole
and absolute discretion, elect to defer the Closing Date provided under this
Agreement to a date that is not later than the Outside Closing Date hereunder
and under the applicable Other APCA.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties of Owner JV and Lessee JV.  Each of Owner JV
and Lessee JV hereby make the following representations and warranties:

(a) Duly Authorized, Executed, and Delivered.  Owner JV is a limited liability
company duly organized and validly existing and in good standing under the laws
of the State of New York.  Lessee JV is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Delaware.  Each of Owner JV and Lessee JV is, or prior to closing will be
duly qualified to do business in, and in good standing under, the laws of the
state where the Property is located.  This Agreement and all documents executed
by Owner JV and/or Lessee JV that are to be delivered to Hersha Owner, Hersha
Lessee and/or the Hersha Members at Closing (i) are, or at the time of Closing
will be, duly authorized, executed and delivered by Owner JV and Lessee JV, as
applicable, (ii) do not, and at the time of Closing will not, violate any
provision of any agreement or judicial order to which Owner JV or Lessee JV is a
party or to which Owner JV, Lessee JV or any property or other assets owned by
Owner JV or Lessee JV is subject and (iii) constitutes (or in the case of
Closing Documents, will constitute) valid and legally binding obligations of
Owner JV and Lessee JV, enforceable in accordance with their terms.

(b) No Bankruptcy.  Neither of Owner JV nor Lessee JV has (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Owner JV’s or
Lessee JV’s creditors, as applicable, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Owner JV’s or
Lessee JV’s assets, as applicable, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Owner JV’s or Lessee JV’s
assets, as applicable, (v) admitted in writing its inability to pay its debts as
they come due, or (vi) made an offer of settlement, extension or composition to
its creditors generally.

(c) Power and Authority. Each of Owner JV and Lessee JV has the power and
authority to enter into this Agreement and to perform its obligations hereunder.



34



--------------------------------------------------------------------------------

 

 

(d) Sophisticated Investor.  Each of Owner JV and Lessee JV is a sophisticated
investor, is represented by competent counsel, understands the assumption of
risk and liability set forth in this Agreement, and is experienced in, and
knowledgeable about, the ownership, management, leasing and purchase of
commercial real estate and hotel properties, and has relied and will rely
exclusively on its own consultants, advisors, counsel, employees, agents,
principals and/or studies, investigations and/or inspections with respect to the
Property, its tax or legal status, condition, value and potential. Each of Owner
JV and Lessee JV agree that, notwithstanding the fact that it has received
certain information from Hersha Owner, Hersha Lessee or their agents or
consultants, Owner JV and Lessee JV have relied solely upon and will continue to
rely solely upon their own analysis and will not rely on any information
provided by Hersha Owner, Hersha Lessee or their agents or consultants, except
solely for the representations expressly made in this Agreement.

(e) ERISA Compliance.  All of the transactions contemplated hereby comply in all
respects with the provisions of ERISA.

(f) Consents.  No consents are required to be obtained from, and no filings are
required to be made with, any Governmental Authority or third party in
connection with the execution and delivery of this Agreement by Owner JV and
Lessee JV or the consummation by Owner JV and Lessee JV of the transactions
contemplated hereby.

(g) OFAC.  Each of Owner JV and Lessee JV is in compliance with the requirements
of Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). Further, each of Owner JV and Lessee JV
covenant and agree to make its policies, procedures and practices regarding
compliance with the Orders, if any, available to Hersha Owner and Hersha Lessee
for its review and inspection during normal business hours and upon reasonable
prior notice. Neither Owner JV nor Lessee JV is:

(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(ii) a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

(iii) owned or controlled by, or acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

If Owner JV or Lessee JV obtains knowledge that Owner JV, Lessee JV or any of
their beneficial owners become listed on the Lists or is indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Owner JV and Lessee JV



35



--------------------------------------------------------------------------------

 

 

shall immediately notify Hersha Owner in writing, and in such event, Hersha
Owner shall have the right to terminate this Agreement without penalty or
liability to Hersha Owner immediately upon delivery of written notice thereof to
Owner JV, and, pursuant to Section 9.2, Hersha Owner shall retain the Deposit.
Each of Owner JV and Lessee JV has taken measures as required by law to assure
that funds to be used to pay the Purchase Price are derived from legal sources
and such measures have been undertaken in accordance with the Bank Secrecy Act,
31 U.S.C. §§ 5311 et seq., and all applicable laws, regulations and government
guidance on compliance therewith and on the prevention and detection of money
laundering violations under 18 U.S.C. §§ 1956 and 1957.  Each of Owner JV (on
behalf of itself and its successors and assigns) and Lessee JV (on behalf of
itself and its successors and assigns) agree to indemnify, defend and hold
Hersha Owner (and its successors and assigns) and Hersha Lessee (and its
successors and assigns) harmless from and against any and all claims, demands,
costs, expenses, liabilities, losses, damages or causes of action, including,
without limitation, attorneys’ fees (which attorneys’ fees, without limiting the
indemnity provided in this Section 8.1, Owner JV and Lessee JV agree to pay)
arising out of any breach by Owner JV of the representations, warranties and
covenants in this Section 8.1 and such indemnity shall survive Closing or other
termination of this Agreement.

(h) Franchise Qualification.  To Owner JV’s and Lessee JV’s knowledge, each of
Owner JV and Lessee JV is qualified to own and operate the Hotel under
Franchisor’s current qualifications and standards.  Neither Owner JV nor Lessee
JV is a “competitor” as such term will be defined in the New Franchise
Agreement.

Each of the representations and warranties of Owner JV and Lessee JV contained
herein (i) is made on the Effective Date, (ii) shall be deemed remade by Owner
JV, Lessee JV and/or their assignee(s), as applicable, and shall be true and
correct as of the Closing Date, and (iii) shall survive the Closing for a period
of twelve (12) months after the Closing Date.

8.2 Representations and Warranties of Hersha Owner and Hersha Lessee. Each of
Hersha Owner and Hersha Lessee hereby make the following representations and
warranties:

(a) Condemnation.  To the knowledge of Hersha Owner, no Condemnation is pending
or threatened which would affect the Property or any part thereof that would
have a material adverse effect on the value of the Property.

(b) Litigation.  Except as set forth on Schedule 8.2(b), there is no litigation
pending, or, to the knowledge of Hersha Owner, threatened with respect to Hersha
Owner, Hersha Lessee, the Property or relating to the ownership, management or
operation of the Hotel that (i) may have a material adverse effect on the value
of the Property or any significant part of the operation of the Hotel following
the Closing, (ii) would prohibit or materially adversely hinder the transactions
contemplated herein, or (ii) result in a material lien or encumbrance on the
Property.

(c) Law Compliance.  Neither Hersha Owner nor Hersha Lessee has received any
written notice from any Governmental Authority nor do they have actual knowledge
that all or any portion of the Premises are in material violation of any
applicable building codes, zoning law or land use law, environmental law or
regulation, or any applicable local, state or federal law or regulation relating
to the Premises, which material violation has not been cured or remedied in



36



--------------------------------------------------------------------------------

 

 

accordance with applicable law prior to the Effective Date or which will not be
cured in accordance with all applicable laws at or prior to Closing.

(d) Title to Personal Property.  Hersha Owner or Hersha Lessee has good and
valid title to all tangible Personal Property, which shall be free and clear of
all liens and encumbrances as of the Closing Date, except for any equipment
leases which shall be subject to the ownership interest of the lessor
thereunder.

(e) Leases.  Other than as set forth in the Title Commitment or as set forth on
Schedule 8.2(e) and the Operating Lease (which shall be terminated effective as
of the Closing Date), there are no leases, subleases, licenses, concessions or
other occupancy agreements granting any other person the right to use or occupy
the Hotel or the Real Property other than bookings and reservations for guests
of the Hotel in the ordinary course of business. The Parties acknowledges that
the Operating Lease will terminated as of the Closing Date.

(f) Contracts.  Attached hereto as Schedule 8.2(f) is a complete list of all
Contracts.  Except as described on Schedule 8.2(f), neither Hersha Owner nor
Hersha Lessee has received any written notice of a material default with respect
to any Contract, and to Hersha Owner’s and Hersha Lessee’s knowledge, all of the
Contracts being assigned and assumed hereunder are in full force and effect and
all outstanding and unpaid sums due thereunder have been paid or will be paid
current as of the Closing Date or Owner JV will receive a credit for any sums
attributable to the period prior to the Adjustment Point as provided for in
Section 3.1(e).

(g) Authorizations.  Attached hereto as Schedule 8.2(g) is a list of all
Authorizations.  Except as described on Schedule 8.2(g), neither Hersha Owner
nor Hersha Lessee has received any written notice of a material default with
respect to any Authorization, and to Hersha Owner’s and Hersha Lessee’s
knowledge, (i) all Authorizations (except for the New Permit) are in full force
and effect, (ii) all material requirements and conditions of the Authorizations
have been complied with, and (iii) no event has occurred which, merely by notice
or the passage of time or both, would render Hersha Owner, Hersha Lessee or the
Property in material breach of such requirements and conditions.

(h) Taxes.  To the knowledge of Hersha Owner and Hersha Lessee, all business,
occupancy, sales, use and other similar taxes imposed with respect to the Hotel
or the operation thereof, which are due and payable by Hersha Owner or Hersha
Lessee have been paid in full before delinquency (except for real estate taxes
being challenged), and neither Hersha Owner nor Hersha Lessee has received any
written notice that any such tax is delinquent.

(i) Financial Statements.  The unaudited profit and loss statements dated as of
September 30, 2015, and provided to Owner JV (or deposited into a data room to
which Owner JV had access) prior to the Effective Date, have been prepared by or
on behalf of Hersha Owner, Hersha Lessee and/or Hotel Manager in accordance with
US Generally Accepted Accounting Principles consistently applied and present
fairly, in all material respects, the financial position and operating results,
as the case may be, of the Hotel for the periods covered by such financial
statements, subject to standard quarterly and year-end adjustments.



37



--------------------------------------------------------------------------------

 

 

(j) Employment Contracts.  No union, labor organization or other person is the
collective bargaining agent for any employees of the Hotel or Hotel
Manager.  None of Hersha Owner, Hersha Lessee or Hotel Manager has entered into
any union contract, labor agreement or employee benefits plan (as defined in
Section 3(3) of ERISA) with respect to the Hotel.  Neither Hersha Owner nor
Hersha Lessee has any Employees. 

(k) No Bankruptcy.  Neither Hersha Owner nor Hersha Lessee has (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Hersha Owner’s or Hersha Lessee’s creditors, as applicable, (iii) suffered the
appointment of a receiver to take possession of any of the Property or all, or
substantially all, of Hersha Owner’s or Hersha Lessee’s other assets, (iv)
suffered the attachment or other judicial seizure of any of the Property or all,
or substantially all, of Hersha Owner’s or Hersha Lessee’s other assets, (v)
admitted in writing its inability to pay its debts as they come due, or (vi)
made an offer of settlement, extension or composition to its creditors
generally.

(l) Not Foreign Person.  Neither Hersha Owner nor Hersha Lessee is a “foreign
person” as defined in Section 1445(f)(3) of the Internal Revenue Code.

(m) Organization and Good Standing.  Each of Hersha Owner and Hersha Lessee is a
limited liability company duly organized and validly existing and in good
standing under the laws of the State of Delaware and is qualified to transact
business in the state where the Property is located.

(n) Duly Authorized, Executed, and Delivered.  This Agreement and all documents
executed by Hersha Owner, Hersha Lessee and/or the Hersha Members that are to be
delivered to Owner JV and Lessee JV before or at Closing (i) are, or at the
Closing will be, duly authorized, executed and delivered by Hersha Owner, Hersha
Lessee and/or the Hersha Members, as applicable, (ii) do not, or at the Closing
will not, violate any provision of any agreement or judicial order to which
Hersha Owner, Hersha Lessee or the Hersha Members is a party or to which Hersha
Owner, Hersha Lessee, the Hersha Members or any Property owned by Hersha Owner
or Hersha Lessee is subject, and (iii) constitute (or in the case of Closing
Documents, will constitute) valid and legally binding obligations of Hersha
Owner, Hersha Lessee and the Hersha Members, as applicable, enforceable in
accordance with their terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights.

(o) Power and Authority.  Each of Hersha Owner, Hersha Lessee and the Hersha
Members has full and complete power and authority to enter into this Agreement
and, subject to obtaining any consents or waivers required to be obtained prior
to Closing, to perform its obligations hereunder and under all documents
executed by Hersha Owner, Hersha Lessee and the Hersha Members (as applicable)
that are to be delivered to Owner JV and Lessee JV before or at Closing.  The
individual(s) executing this Agreement and the instruments referenced herein on
behalf of each of Hersha Owner, Hersha Lessee and the Hersha Members have the
legal power, right and actual authority to bind Hersha Owner, Hersha Lessee and
the Hersha Members to the terms hereof and thereof.



38



--------------------------------------------------------------------------------

 

 

8.3 Additional Provisions Regarding Hersha Owner’s and Hersha Lessee’s
Representations and Warranties.

(a) Hersha Owner’s Right to Amend Representations.  Each of Hersha Owner and
Hersha Lessee shall have the right from time to time prior to Closing by notice
to Owner JV within five (5) Business Days of Hersha Owner’s or Hersha Lessee’s
actual knowledge thereof, and without liability therefor, to amend or supplement
its qualifications to the representations and warranties in Section 8.2, by
amendment of the Schedules hereto or otherwise, to reflect changes in facts or
to correct any immaterial factual inaccuracies which arise subsequent to the
Effective Date; provided, however, that any such amendment or supplement, if
adverse to Owner JV, may constitute the non-fulfillment of the condition set
forth in Section 7.1(b), in which case Owner JV may elect to terminate this
Agreement pursuant to Section 7.3 and Owner JV shall be entitled to receive a
return of the Deposit in accordance with Section 2.2(c).

(b) Hersha Owner’s Representations Deemed Modified.  To the extent that Owner JV
or Lessee JV actually knows at or prior to Closing that any of Hersha Owner’s or
Hersha Lessee’s representations and warranties are inaccurate, untrue or
incorrect in any way, such representations and warranties shall be deemed
modified to reflect Owner JV’s and Lessee JV’s knowledge. No Hersha Owner or
Hersha Lessee representation shall be deemed to have been breached (or made
untrue) by reason of any inaccuracy of a representation or warranty if and to
the extent that such inaccuracy has been identified by Hersha Owner or Hersha
Lessee to Owner JV or Lessee JV in writing or otherwise is actually known by
Owner JV or Lessee JV prior to Closing and Owner JV and Lessee JV nevertheless
consummate the Closing.  For purposes of this Agreement, both Owner JV and
Lessee JV shall be deemed to actually know that a representation or warranty is
untrue, inaccurate or incorrect if and to the extent that (i) the facts or
circumstances that render such representation or warranty untrue, inaccurate or
incorrect were expressly disclosed in the due diligence materials deposited into
Broker’s data room prior to the Effective Date, or (ii) this Agreement, any
Exhibit or Schedule attached hereto, any study, test, report, or analyses
delivered to or prepared by or for Owner JV or any of Owner JV’s
Representatives, or otherwise obtained by Owner JV or any Owner JV’s
Representative contains information which is inconsistent with such
representation or warranty.

(c) Notice of Breach; Hersha Owner’s Right to Cure.  If after the Effective Date
and prior to Closing, Owner JV or Lessee JV becomes aware or is deemed to know
that any of the representations or warranties made herein by Hersha Owner or
Hersha Lessee are materially untrue, inaccurate or incorrect (other than as a
result of receipt of written notice thereof from Hersha Owner or Hersha Lessee
pursuant to the requirement of the next sentence), Owner JV shall promptly
notify Hersha Owner of the same in writing and, in any event, within five (5)
Business Days of obtaining such actual knowledge.  In such event, neither Hersha
Owner nor Hersha Lessee shall be obligated to cure any such misrepresentation or
breach, but may elect to by written notice to Owner JV. If Hersha Owner or
Hersha Lessee is otherwise willing to attempt to cure the misrepresentation or
breach, Hersha Owner shall be entitled to a reasonable adjournment of the
Closing (not to exceed ninety (90) days) for the purpose of any such cure,
provided, however, Owner JV shall have the right to waive such breach at any
time during said period of adjournment and in the event of such waiver Hersha
Owner and Hersha Lessee (on the one hand) and Owner JV and Lessee JV (on the
other hand) shall consummate the Closing without any reduction or credit against
the Purchase Price with respect thereto.  If Hersha Owner



39



--------------------------------------------------------------------------------

 

 

or Hersha Lessee fail to cure any misrepresentation or breach to the reasonable
satisfaction of Owner JV or declines to cure any other misrepresentation or
breach not required to be cured, then Owner JV, as its sole remedy for any and
all such materially untrue, inaccurate or incorrect material representations or
warranties, shall be entitled to terminate this Agreement by giving Hersha Owner
written notice thereof whereupon the entire Deposit shall be returned to Owner
JV as set forth in Section 9.3, provided, that, notwithstanding the foregoing,
solely with respect to a material misrepresentation or breach by Hersha Owner or
Hersha Lessee hereunder, Hersha Owner shall reimburse Owner JV for all
reasonable, third party, out-of-pocket costs and expenses actually incurred by
Owner JV in connection with Owner JVs efforts to acquire the Property,
including, without limitation, all due diligence costs, reasonable legal
expenses, and financing expenses, which total reimbursement shall be capped at
$200,000 in the aggregate (such capped costs and expenses are hereinafter
referred to as “Owner JV’s Pursuit Costs”).    In no event under this Section
8.3(c) shall Hersha Owner or Hersha Lessee be liable to Owner JV or Lessee LV
for any actual (except for Owner JV’s Pursuit Costs), consequential, punitive,
treble, exemplary, speculative or other damages.  If any representation or
warranty is untrue, inaccurate or incorrect but is not untrue, inaccurate or
incorrect in any material respect, Owner JV and Lessee JV shall be deemed to
waive such misrepresentation or breach of warranty, and Owner JV and Lessee JV
shall be required to consummate the transactions contemplated hereby without any
reduction of or credit against the Purchase Price.

(d) Limitation on Hersha Owner’s and Hersha Lessee’s Liability and
Survivability.  Notwithstanding any provision to the contrary herein or in any
document or instrument (including any deed or assignment) executed by Hersha
Owner and/or Hersha Lessee and delivered to Owner JV and Lessee JV at or in
connection with the Closing (collectively, “Closing Documents”), the
representations and warranties of Hersha Owner and Hersha Lessee contained
herein or in any Closing Document shall survive the Closing for a period of
twelve (12) months (the “Survival Period”). No claim for a breach of any
representation or warranty of Hersha Owner or Hersha Lessee shall be actionable
or payable (i) if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Owner JV or Lessee
JV prior to Closing, (ii) unless the valid claims for all such breaches
collectively aggregate more than Twenty-Five Thousand and 00/100 Dollars
($25,000.00), in which event the full amount of such claims shall be actionable,
and (iii) unless written notice containing a description of the specific nature
of such breach shall have been given by Owner JV to Hersha Owner prior to the
expiration of the Survival Period and an action shall have been commenced by
Owner JV against Hersha Owner within thirty (30) days after the termination of
the Survival Period.  Each of Owner JV and Lessee JV agree to first seek
recovery under any insurance policies prior to seeking recovery from Hersha
Owner and Hersha Lessee, and Hersha Owner and Hersha Lessee shall not be liable
to Owner JV or Lessee JV if Owner JV’s or Lessee JV’s claim is satisfied from
such insurance policies. In no event shall Hersha Owner’s and Hersha Lessee’s
aggregate liability to Owner JV and Lessee JV for breach of any representation
or warranty of Hersha Owner or Hersha Lessee in this Agreement exceed three
percent (3%) of the Purchase Price. After the expiration of the Survival Period,
except to the extent written notice shall have been given and an action
commenced as provided above, the representations and warranties of Hersha Owner
and Hersha Lessee contained herein or in any Closing Document shall terminate
and be of no further force or effect as if never given, and thereafter neither
Hersha Owner nor Hersha Lessee shall have (and each of Hersha Owner and Hersha
Lessee is exculpated and released from any) liability whatsoever with respect to
any suits, actions,



40



--------------------------------------------------------------------------------

 

 

proceedings, investigations, demands, claims, liabilities, fines, penalties,
liens, judgments, losses, injuries, damages, expenses or costs, including
attorneys’ and experts’ fees and costs of investigation and remediation costs
under, and Owner JV and Lessee JV shall be forever barred from making or
bringing any claims with respect to, any of the representations and warranties
contained in this Agreement or in any Closing Document, unless and to the extent
that Hersha Owner or Hersha Lessee engages in fraud or willful misconduct in
connection with any such representation or warranty.

ARTICLE 9

TERMINATION AND DEFAULT

9.1 Termination by Owner JV. 

(a) If this Agreement is terminated by Owner JV pursuant to any of its rights to
terminate as expressly provided in this Agreement as a consequence of a breach
by Hersha Owner or Hersha Lessee, the Parties agree that the entire Deposit will
be promptly distributed to Owner JV in accordance with the express terms of this
Agreement and Owner JV and Hersha Owner shall have no further rights,
obligations or liabilities hereunder, other than those which by their terms
expressly survive termination of this Agreement.

(b) If on the Closing Date the conditions precedent set forth in Section 7.1
herein are not satisfied (for any reason except failure by Owner JV or Lessee JV
to perform hereunder), Owner JV shall have the right to terminate this Agreement
by delivering written notice to  Escrow Agent with a simultaneous copy to Hersha
Owner in accordance with Section 10.3.  Unless Escrow Agent receives written
notice within five (5) Business Days of receipt of such termination notice that
Hersha Owner is disputing such termination, then on the fifth (5th) Business Day
after receipt of such termination notice, Escrow Agent shall deliver the entire
Deposit to Owner JV without offset, deduction or delay in accordance with the
written wiring instructions provided by Owner JV and without the need for any
further consent or authorization of Hersha Owner or any other Party to this
Agreement.  Upon any termination as provided for in this Section 9.1(b), the
Parties shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement.

9.2 Owner JV’s and Lessee JV’s Default; Liquidated Damages - Deposit.    

(a) IF ANY OF OWNER JV  OR LESSEE JV (OR CINDAT WITH RESECT TO SECTION 7.1(i))
FAILS TO PERFORM AND IS IN BREACH OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT
AT OR PRIOR TO CLOSING (FOR ANY REASON EXCEPT FAILURE BY HERSHA OWNER OR HERSHA
LESSEE TO PERFORM HEREUNDER) AND AS A RESULT OF SUCH FAILURE THE SALE OF THE
PROPERTY IS NOT ABLE TO BE CONSUMMATED AS CONTEMPLATED HEREUNDER ON THE CLOSING
DATE,  HERSHA OWNER SHALL BE ENTITLED, AS ITS SOLE REMEDY (EXCEPT WITH RESPECT
TO ANY COVENANT OF INDEMNITY BY OWNER JV, LESSEE JV AND CINDAT SET FORTH IN THIS
AGREEMENT WHICH FAILURE IS COVERED IN SUBSECTION (i) HEREINABOVE), TO TERMINATE
THIS AGREEMENT (EXCEPT THE



41



--------------------------------------------------------------------------------

 

 

PROVISIONS HEREOF AND THEREOF WHICH EXPRESSLY SURVIVE TERMINATION) AND RECOVER
OR RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES AND NOT AS PENALTY, IN FULL
SATISFACTION OF CLAIMS AGAINST OWNER JV, LESSEE JV AND CINDAT HEREUNDER. HERSHA
OWNER AND HERSHA LESSEE, ON THE ONE HAND, AND OWNER JV, LESSEE JV AND CINDAT, ON
THE OTHER HAND, AGREE THAT HERSHA OWNER’S DAMAGES RESULTING FROM OWNER JV’S,
LESSEE JV’S OR CINDAT’S DEFAULT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT, IF
NOT IMPOSSIBLE, TO ESTIMATE AND DETERMINE, AND THAT THE DEPOSIT IS A FAIR AND
REASONABLE ESTIMATE OF THOSE DAMAGES WHICH HAS BEEN AGREED TO IN AN EFFORT TO
CAUSE THE AMOUNT OF SUCH DAMAGES TO BE CERTAIN, AND THAT THE PAYMENT OF THE
DEPOSIT TO HERSHA OWNER AS LIQUIDATED DAMAGES UNDER THE CIRCUMSTANCES PROVIDED
FOR HEREIN IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO HERSHA OWNER. BY PLACING THEIR INITIALS BELOW,
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE, THE
REASONABLENESS OF THE AMOUNT OF LIQUIDATED DAMAGES AGREED UPON, AND THE FACT
THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE
FOREGOING SHALL NOT LIMIT HERSHA OWNER’S RIGHT TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO ANY OTHER SECTION OF THIS AGREEMENT, NOR WAIVE OR
AFFECT ANY PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT THEY SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

/s/ ARP/s/ GP

HERSHA OWNER’S INITIALSOWNER JV’S INITIALS





42



--------------------------------------------------------------------------------

 

 



(b) Notwithstanding anything to the contrary in this Agreement (including,
without limitation, this Section 9.2), in the event of Owner JV’s default
resulting in a termination of this Agreement, the facts surrounding which are
not otherwise being disputed by Owner JV, Hersha Owner shall have all remedies
available at law or in equity in the event Owner JV or any party related to
Owner JV or affiliated with Owner JV is asserting any claims, costs, including
attorneys’ and experts’ fees and costs of investigation and remediation costs
under.

(c) Notwithstanding anything to the contrary in this Agreement, in the event
that Hersha Owner determines that there exists a material risk that any amount
of the Deposit Hersha Owner is entitled to pursuant to this Article 9 would be
treated as an amount that is treated as gross income for purposes of Section 856
of the Internal Revenue Code of 1986, as amended (the “Code”), and is not gross
income described Section 856(c)(2) or 856(c)(3) of the Code (“Nonqualifying
Income”) for Hersha Hospitality Trust (“Hersha REIT”), which owns an indirect
interest in Hersha Owner, upon the payment of such amounts to Hersha Owner, such
amounts paid to Hersha Owner pursuant this Agreement in any tax year shall not
exceed the maximum amount that can be paid to Hersha Owner in such year without
causing Hersha REIT to fail to meet the requirements imposed on real estate
investment trusts pursuant to Sections 856 through and including 860 of the Code
(the “REIT Requirements”) for such year, determined as if the payment of such
amount were Nonqualifying Income.  If the amount payable for any tax year under
the preceding sentence is less than the remaining amount of the Deposit to which
Hersha Owner is entitled to pursuant to this Article 9 (together with any
interest earned thereon, the “Expense Amount”), then the Escrow Agent shall
retain the Expense Amount in accordance with the terms and conditions of the
Escrow Agreement and shall not release any portion thereof to Hersha Owner, and
Hersha Owner shall not be entitled to any such amount, unless and until (i)
Hersha Owner receives (1) an opinion of Hersha REIT’s tax counsel to the effect
that such amount, if and to the extent paid, would not constitute Nonqualifying
Income, (ii) a letter from Hersha REIT’s independent accountants indicating the
maximum amount that can be paid at that time to Hersha Owner without causing
Hersha REIT to fail to meet the REIT Requirements for any relevant taxable year
or (iii) a private letter ruling issued by the Internal Revenue Service to
Hersha REIT indicating that the receipt of any Expense Amount hereunder will not
cause Hersha REIT to fail to satisfy the REIT Requirements, and (2) Hersha Owner
delivers a notice to the Escrow Agent to release such portion of the Expense
Amount.

(d) IN NO EVENT SHALL CINDAT, OWNER JV, LESSEE JV OR ANY THEIR RESPECTIVE DIRECT
OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF, HAVE ANY LIABILITY FOR ANY FURTHER CLAIM, CAUSE OF ACTION OR OTHER
LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER
BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.  

(e) The provisions of this Section 9.2 shall survive any termination of this
Agreement.

9.3 Hersha Owner’s Default.  If, on the Closing Date, Hersha Owner or Hersha
Lessee is in material default of this Agreement, Owner JV, as its sole and
exclusive remedy,



43



--------------------------------------------------------------------------------

 

 

shall have the right to either (i) (A) terminate this Agreement by giving Hersha
Owner written notice thereof, whereupon the Deposit shall be returned to Owner
JV, and (B) if Hersha Owner’s material default is the result of a willful and
intentional breach of its obligations under this Agreement, then Owner JV shall
be entitled to recover from Hersha Owner the sum of Two Million and No/100
Dollars ($2,000,000) as liquidated damages in full satisfaction of any and all
claims against Hersha JV, Hersha Lessee and the Hersha Members hereunder, or
(ii) seek specific performance of Hersha Owner’s obligation to convey the
Property pursuant to this Agreement; provided, however, as conditions precedent
to an action in specific performance, in addition to other requirements imposed
by applicable laws, and to the extent permitted by applicable laws, Owner JV
must (A) have satisfied as of the Closing Date all conditions precedent to
Hersha Owner’s obligation in Section 7.2 and, as of the Closing Date, shall have
been ready, willing, and able to purchase the Property, (B) commence such legal
action within thirty (30) days of the date scheduled for Closing or forever be
barred from seeking such remedy and (C) maintain the Deposit then on deposit
with Escrow Agent or the registry of a court of competent jurisdiction during
the pendency of any such action (and Owner JV agrees the Deposit will be fully
at risk should Owner JV not prevail in such action).  For the avoidance of
doubt, each of Hersha Owner and Owner JV agrees that the foregoing sentence sets
forth the only remedies available to Owner JV in the event of an inability or
refusal by Hersha Owner to convey the Property and, more particularly, that
Owner JV shall not be entitled to bring any claim or action against Hersha Owner
for damages (except for a refusal to pay to Hersha JV the liquidated damages
provided for in this Section 9.3).  Upon any termination as provided for in
clause (i) above, the Parties shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this
Agreement.  EXCEPT AS SET FORTH IN THIS SECTION 9.3, IN NO EVENT SHALL HERSHA
OWNER’S, HERSHA LESSEE’S, OR ANY OF THE HERSHA MEMBERS’ DIRECT OR INDIRECT
PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR
AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF, HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON
LAW, STATUTE, EQUITY OR OTHERWISE.  The provisions of this Section 9.3 shall
survive any termination of this Agreement.

ARTICLE 10

MISCELLANEOUS

10.1 Broker.  Hersha Owner and Owner JV expressly acknowledge that Broker has
acted as Hersha Owner’s exclusive agent with respect to the transaction
contemplated hereby and with respect to this Agreement, and that Hersha Owner
shall pay the entire real estate brokerage commission to Broker pursuant to a
separate agreement between Hersha Owner and Broker. Each of Hersha Owner and
Owner JV represents and warrants to the other that it has not dealt with any
other broker in connection with this transaction and each agrees to hold
harmless the other and indemnify the other from and against any and all damages,
costs or expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements) suffered by the indemnified Party as a result of acts of the
indemnifying Party that would constitute a breach of



44



--------------------------------------------------------------------------------

 

 

its representation and warranty in this Section 10.1.  The provisions of this
Section 10.1 shall survive the Closing or termination of this Agreement.

10.2 Further Instruments.  Each Party will, whenever and as often as it shall be
reasonably requested to do so by the other, cause to be executed, acknowledged
or delivered any and all such further instruments and documents as may be
necessary or proper, in the reasonable opinion of the requesting Party and in
accordance with industry custom or standard, in order to carry out the intent
and purpose of this Agreement; provided, however, that neither Party shall be
obligated to incur any cost, expense or liability not expressly contemplated by
this Agreement.

10.3 Notices.  Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered (a) in person, (b) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, (c)
by legible facsimile (followed by hard copy delivered in accordance with
preceding subsections (a)-(b)) or (d) by electronic mail transmission, and shall
be served on the parties at the addresses set forth in Section B. Any of the
Parties may change its address for the receipt of notices, demands, consents,
requests and other communications by giving written notice to the other Party in
the manner provided for above.  Any notice shall be effective only upon receipt
(or refusal by the intended recipient to accept delivery).

10.4 Assignment.  Owner JV and Lessee JV shall not have the right to assign,
transfer, convey and/or otherwise sell (or enter into any agreement to do the
same), directly or indirectly, any interest it may have in or under this
Agreement without first having obtained the written consent of Hersha Owner and
Hersha Lessee, which consent may be withheld in Hersha Owner’s and Hersha
Lessee’s sole and absolute discretion, provided, however, Owner JV and Lessee JV
shall have the right, without obtaining Seller’s consent as aforesaid, to
designate a wholly-owned subsidiary of Owner JV as the nominee of Owner JV to
receive title to the Property and a wholly-owned subsidiary of Lessee JV to
enter into the New Management Agreement, the New Sharing Agreement and other
related property documents, by providing written notice to Seller at least one
(1) Business Days prior to the Closing; provided, however, that (a) Owner JV and
Lessee JV shall not be released from any of its liabilities and obligations
under this Agreement by reason of such designation or assignment, and (b) such
designation or assignment shall not be effective until Owner JV and Lessee JV
has provided Hersha Owner and Lessee Owner with a fully executed copy of such
designation or assignment and assumption instrument, in form and substance
reasonably satisfactory to Hersha Owner and Hersha Lessee.  Except in connection
with the rights of Hersha Owner under Section 10.19 of this Agreement, Hersha
Owner shall not have the right to assign, transfer, convey and/or otherwise sell
(or enter into any agreement to do the same), directly or indirectly, any
interest it may have in or under this Agreement without first having obtained
the written consent of Owner JV, which consent may be withheld in Owner JV’s
sole and absolute discretion.  Subject to the foregoing, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective permitted successors, assigns, heirs, and legal representatives.

10.5 Third Party Beneficiaries.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but shall not inure to the benefit of, or be
enforceable by, the Title Company or any other person or entity.



45



--------------------------------------------------------------------------------

 

 

10.6 Waiver.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the Party against whom the enforcement of the change, waiver, discharge or
termination is sought or, in the case of a default waiver, by the non-defaulting
Party.

10.7 Incorporation of Recitals, Exhibits and Schedules.  The Recitals to this
Agreement and the Exhibits and Schedules attached hereto are hereby incorporated
by reference into the body of this Agreement and made a part hereof.

10.8 Confidentiality.  Owner JV acknowledges and confirms that each “Hersha
Manhattan Hotel Portfolio Confidentiality Agreement” dated as of July 16, 2015
and August 11, 2015, respectively, and signed by Cindat Capital Management Ltd.
(collectively, the “Confidentiality Agreement”), continues to be in full force
and effect. Subject to the requirements of any applicable laws, no Party will
make any public announcement or other similar public statement about this
Agreement or the transaction contemplated hereby without the written consent of
the other Parties and the form and content of any public announcement by any
Party will be subject to the prior approval of the other Parties.  This
Section 10.8 shall survive the Closing or any termination of this Agreement.

10.9 Merger.  Except in respect of the Confidentiality Agreement, all
understandings and agreements heretofore had between the Parties are merged in
this Agreement and the instruments and documents referred to herein, which fully
and completely express their agreements with respect to the transactions
contemplated herein, and supersede all prior agreements, written or oral, with
respect thereto.

10.10 Governing Law.  This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of New
York. The provisions of this Section 10.10 shall survive the Closing and any
termination of this Agreement.

10.11 Jurisdiction. 

(a) Any legal action or proceeding with respect to this Agreement shall be
brought in a Federal or state court of competent jurisdiction sitting in the
Southern District of New York or New York County (including the appellate courts
thereof) (each, a “New York Court” and collectively, the “New York Courts”) and
by execution and delivery of this Agreement, each party to this Agreement hereby
accepts, generally and unconditionally, the jurisdiction of the New York
Courts.  Each party to this Agreement hereby expressly and irrevocably submits
the person of such party to this Agreement to the in personam jurisdiction of
the New York Courts in any suit, action or proceeding arising, directly or
indirectly, out of or relating to this Agreement.  To the extent permitted under
applicable law, this consent to personal jurisdiction shall be self-operative
and no further instrument or action, other than service of process in one of the
manners specified in this Agreement or as otherwise permitted by law, shall be
necessary in order to confer jurisdiction upon the person of such party to this
Agreement in any such New York Court.

(b) To the fullest extent permitted under applicable law, each party to this
Agreement irrevocably waives and agrees not to assert, by way of motion, as a
defense or



46



--------------------------------------------------------------------------------

 

 

otherwise, any objection which may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in a New York Court and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum, any claim that it is not personally subject to the
jurisdiction of any such New York Court or that this Agreement or the subject
matter hereof may not be enforced in or by such New York Court.

10.12 Captions.  The captions and Article headings included in this Agreement
and the table of contents are for convenience only, do not constitute part of
this Agreement and shall not be considered or referred to in interpreting the
provisions of this Agreement.

10.13 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.  The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility, including
PDF via email) shall be considered as an “original” signature page for purposes
of this Agreement.

10.14 Severability. If any provision hereof is held invalid or not enforceable
to its fullest extent, such provision shall be enforced to the extent permitted
by law, and the validity of the remaining provisions hereof shall not be
affected thereby.

10.15 Prior Negotiations; Construction.  No negotiations concerning or
modifications made to prior drafts of this Agreement shall be construed in any
manner to limit, reduce or impair the rights, remedies, duties and obligations
of the Parties under this Agreement or to restrict or expand the meaning of any
of the provisions of this Agreement or to construe any of the provisions of this
Agreement in any Party’s favor. The Parties acknowledge that each Party and its
counsel have reviewed and prepared this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any amendment, Schedule or Exhibit hereto.

10.16 Litigation Expenses.  In the event that either Hersha Owner or Owner JV is
required to employ an attorney because any litigation arises out of this
Agreement between the Parties, the non-prevailing Party shall pay the prevailing
Party all reasonable fees and expenses, including attorneys’ fees and expenses,
incurred in connection with such litigation.

10.17 WAIVER OF TRIAL BY JURY.  SUBJECT TO SECTION 10.10, EACH OF THE PARTIES
HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY A PARTY HERETO,
WHETHER IN CONTRACT, TORT OR OTHERWISE, WHICH RIGHT OR CLAIM RELATES DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, ANY MATTER RELATED HERETO, OR ANY ACTS OR
OMISSIONS IN CONNECTION WITH THIS AGREEMENT. THIS WAIVER HAS BEEN AGREED TO
AFTER CONSULTATION WITH LEGAL COUNSEL SELECTED BY THE APPLICABLE PARTY.

10.18 Business Day Convention; Time of Essence.  If the date on which, or time
period by which, any right, option, election or other matter provided under this
Agreement must be



47



--------------------------------------------------------------------------------

 

 

exercised, or by which any act required hereunder must be performed, or by which
the Closing shall occur, falls or expires on a day that is not a Business Day,
then such date or time period shall be automatically deterred or extended until
the close of business on the next Business Day. The Parties agree that time is
of the essence with respect to obligations of the Parties set forth in this
Agreement including but not limited to each of the dates and time periods
provided for in this Agreement.

10.19 1031 Exchange.  Owner JV acknowledges that Hersha Owner may elect to
effect an exchange (the “Exchange”) of the Property for property of like-kind
and qualifying use (the “Exchange Property”) pursuant to Section 1031 of the
Internal Revenue Code  and the Treasury Regulations promulgated thereunder.
Notwithstanding anything contained in this Agreement to the contrary, Owner JV
agrees that Owner JV shall, at no cost to Owner JV, cooperate with Hersha Owner
in effecting such Exchange, Hersha Owner may effect a deferred “tax-free
exchange” under Section 1031 of the Federal Revenue Code and the Treasury
Regulations promulgated thereunder, including, without limitation, through the
use of a “qualified intermediary” within the meaning of Treasury Regulations
Section 1.1031 (k)-1(g)(4) (hereafter a “Qualified Intermediary”), as shall be
selected by Hersha Owner. Owner JV shall take such steps and execute such
documents, including, without limitation, the QI Assignment (as hereinafter
defined), as may be reasonably necessary to assist Hersha Owner in this regard.
If Hersha Owner assigns its interest in this Agreement to a Qualified
Intermediary (the “QI Assignment”) as provided in Treasury Regulation Section
1.1031(k)-1(g)(4) on or before the Closing Date, then Owner JV, upon written
notice from Hersha Owner, shall pay the Property Sale Proceeds to such Qualified
Intermediary.  The obligations of Owner JV pursuant to this Section 10.19 shall
survive the Closing.

10.20 Dispute Resolution.  Notwithstanding anything to the contrary herein, the
following procedures shall be used exclusively by the Parties to resolve any
dispute under this Agreement (“Dispute”):

(a) A meeting shall be held between the Parties within ten (10) days after any
Party gives written notice of the Dispute to the other Party (the “Dispute
Notice”), which meeting shall be attended by a representative of each Party
having decision-making authority regarding the Dispute (subject to board of
directors or equivalent approval, if required) to attempt in good faith to
negotiate a resolution of the Dispute.

(b) If, within thirty (30) days after delivery of the Dispute Notice, the
Parties have not succeeded in negotiating a written resolution of the Dispute,
upon written request by any Party to the other Party, all Parties will promptly
negotiate in good faith to jointly appoint a mutually acceptable neutral person
not affiliated with any other parties (the “Neutral”).  The Parties shall seek
assistance in connection with the appointment of the Neutral from the American
Arbitration Association or the Center for Public Resources, if they have been
unable to agree upon the appointment of a Neutral within ten (10) days after one
Party requests the appointment of a Neutral.  The fees and cost of the Neutral
and of any such assistance shall be shared equally between the Parties.



48



--------------------------------------------------------------------------------

 

 

(c) The Neutral appointed shall have a background in the management and
operation of hotel facilities or commercial real estate projects, and the
Neutral appointed may be rejected by the Parties only for reasons of bias.

(d) The Neutral shall have forty-five (45) days from the time of his or her
appointment to meet with the parties and help them resolve the Dispute, unless
the Parties mutually consent to an extension of this deadline.  The cost of this
negotiating session, including fees and expenses, shall be borne equally by the
Parties.

(e) The Parties agree to participate in good faith in a negotiating session(s)
with the Neutral; provided, however, no Party shall be obligated to continue to
participate in the negotiation session after such forty-fifth (45th) day.  If
the Parties have not resolved the Dispute in writing within sixty (60) days
after the appointment of the Neutral, either Party may elect to terminate the
negotiations in writing following the expiration of such sixty (60)-day period
and pursue legal action in any New York Court as further set forth in Section
10.11.

The provisions of this Section 10.20 shall survive the Closing and any
termination of this Agreement.

10.21 No Joint and Several Liability.  Notwithstanding anything to the contrary
herein, Hersha Owner and the Other Sellers shall not be jointly liable under
this Agreement and the Other APCAs, but rather (i) Hersha Owner shall only be
liable for representations, warranties, covenants and other obligations directly
relating to Hersha Owner and the Property as provided in this Agreement and (ii)
each of the Other Sellers shall only be liable for representations, warranties,
covenants and other obligations directly relating to such Other Seller and the
applicable Other Property as provided in the applicable Other APCA.  By
approving the transactions contemplated hereby, no shareholder, member, partner,
director, manager or officer of Hersha Owner or any of the Other Sellers shall
have any personal liability hereunder for any obligations of Hersha Owner under
this Agreement or for any obligations of any of the Other Seller under the Other
APCAs.

 

 

[Signature Pages to Immediately Follow]

 

 





49



--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

CINDAT MANHATTAN HOTEL PORTFOLIO (US) LLC, a Delaware limited liability company

 

 

By: /s/ Gang Peng

Name:Gang Peng

Title:Authorized Signatory

 

 

CINDAT HERSHA OWNER JV LLC, a Delaware limited liability company

 

 

By: /s/ Gang Peng

Name:Gang Peng

Title:Authorized Signatory

 

 

CINDAT HERSHA LESSEE JV LLC, a Delaware limited liability company

 

 

By: /s/ Gang Peng

Name:Gang Peng

Title:Authorized Signatory

 

MAIDEN HOTEL LLC

 

By: /s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title: Authorized Signatory

 

 

HHLP WALL STREET LESSEE, LLC

 

 

By: /s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title: Authorized Signatory

 





50



--------------------------------------------------------------------------------

 

 



HCIN NYC OWNER, LLC, a Delaware limited liability company

 

 

By: /s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title: Authorized Signatory

 

 

HCIN NYC LESSEE, LLC, a Delaware limited liability company

 

By: /s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title: Authorized Signatory

 

 





51



--------------------------------------------------------------------------------

 

 



JOINDER OF GUARANTOR

Hersha Hospitality Limited Partnership, a Virginia limited partnership (“Hersha
Guarantor”), is executing this Joinder of Guarantor (this “Joinder”) solely for
the purposes specified in Section 3.9 of this Agreement.  Hersha Guarantor
hereby guarantees to Owner JV the due and punctual payment and performance of
Hersha Owner’s obligations under Section 3.9; provided, that, the Parties
acknowledge and agree that Hersha Guarantor shall only be liable pursuant to
Section 3.9 of this Agreement to the extent that Hersha Owner is liable pursuant
to this Agreement.

Hersha Guarantor’s obligations under this Joinder are a continuing and
irrevocable obligation of Hersha Guarantor and shall remain in full force until
payment and/or performance in full of the obligations hereunder.  Hersha’s
guaranty and liability under this Joinder and Section 3.9 are absolute and
unconditional and shall not be affected, released, terminated, discharged or
impaired, in whole or in part, by any or all of the following: (i) any amendment
or modification of the terms of this Agreement; (ii) any failure or delay of
Owner JV to exercise, or any lack of diligence in exercising, any right or
remedy with respect to this Agreement; (iii) any dealings or transactions
between Hersha Owner and Owner JV or any of their Affiliates relating to this
Agreement, whether or not Hersha Guarantor shall be a party to or cognizant of
the same; (iv) any guaranty now or hereafter executed by Hersha Guarantor or its
Affiliates or the release of Hersha Guarantor or its Affiliates thereunder or
the failure of any other party to assume liability for the payment in connection
with this Joinder or this Agreement, whether by operation of law or otherwise;
(v) Owner JV's consent to any assignment or successive assignments of this
Agreement; (vi) the failure to give Hersha Owner notice of any breach of this
Agreement if such notice is not required; and/or (vii) any other circumstance
which might constitute a legal or equitable discharge or defense available to
Hersha Guarantor, whether similar or dissimilar to the foregoing (including any
bankruptcy of Hersha Owner), other than the defense of (a) payment and
performance or (b) the claim against Hersha Owner is not due and owing under the
terms of this Joinder or this Agreement or that Hersha Owner has performed (it
being understood and agreed that Owner JV will only be required to litigate the
existence of the same or similar defenses raised by both Hersha Owner and Hersha
Guarantor in one action or proceeding). Hersha Guarantor expressly waives the
following: (i) notice of acceptance of this Agreement; (ii) any requirement of
promptness, diligence, presentment, protest, notice of dishonor, notice of
demand and notice of acceptance; (iii) the right to trial by jury in any action
or proceeding of any kind arising on, under, out of, or by reason of or
relating, in any way, to its obligations under this Joinder and Section 3.9, or
the interpretation, breach or enforcement of such obligations; and (iv) all
rights of subrogation and any other claims that it may now or hereafter acquire
against Hersha Owner or any insider that arise from the existence, payment,
performance or enforcement of Hersha Guarantor's obligations under this Joinder
or Section 3.9 until such time as Hersha Guarantor's obligations under this
Joinder and Section 3.9 are performed and paid in full.  Hersha Guarantor's
guaranty under this Joinder and Section 3.9 is a present guaranty of payment and
performance and not of collection.

HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

 

 

 

By: /s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title: Authorized Signatory

 





52



--------------------------------------------------------------------------------

 

 

RECEIPT BY ESCROW AGENT

This Agreement fully executed by Hersha Owner, Owner JV and each of the other
Parties thereto, has been received by Escrow Agent as of this 2nd day of
February, 2016, and by its execution hereof. Escrow Agent hereby covenants and
agrees to be bound by Sections 2.1,  2.2, 3.9, 4.4,  4.5(b),  9.1,  9.2, and 9.3
and any other terms of this Agreement that are applicable to Escrow Agent in its
role as escrow agent pursuant to this Agreement.

Escrow Agent’s agreement to the forgoing and execution of this Receipt is
further subject to the following:

 

1.



Escrow Agent shall have no duties or responsibilities except those set forth in
this Agreement, which the Parties agree are ministerial in nature. 

2.



Escrow Agent is serving without compensation, solely as an accommodation to the
Parties, and except for the gross negligence or willful misconduct of Escrow
Agent, Escrow Agent shall have no liability of any kind whatsoever arising out
of or in connection with its activity as Escrow Agent. 

3.



The Parties jointly and severally agree to and do hereby indemnify and hold
harmless Escrow Agent from all suits, actions, loss, costs, claims, damages,
liabilities, and expenses which may be incurred by reason of its acting as
Escrow Agent other than caused by the gross negligence or willful misconduct of
Escrow Agent. Escrow Agent may charge against the Deposit any amounts owed to it
under the foregoing indemnity.

4.



In the event of any litigation between the Parties, Escrow Agent may deposit the
Deposit with the clerk of the court in which such litigation is pending.  Upon
the making of such deposit, Escrow Agent shall be relieved of its duties
hereunder and shall have no liability thereafter to any party whatsoever.

5.



If at any time you receive notice from Hersha Owner or Owner JV (as applicable,
the “Requesting Party”) stating that the other Party is in default under this
Agreement (the “Defaulting Party”), and a copy of such default notice has been
delivered to the Defaulting Party in accordance with Section 10.3, you shall, on
the fifth (5th) Business Day after receipt of such default notice, deliver the
Deposit to the Requesting Party at such account or address instructed by such
Party, except if you receive written notice from the Defaulting Party or its
counsel within five (5) Business Days after receipt of such default notice that
the Defaulting Party disputes the Requesting Party’s right to receive the
Deposit and directs you not to make the foregoing delivery, you shall not
deliver the Deposit to the Requesting Party but shall instead retain it, or, if
appropriate, interplead the Deposit in a court of competent jurisdiction.

6.



If Owner JV has the right to termination this Agreement in accordance with
Section 9.1(b), unless Escrow Agent receives written notice within five (5)
Business Days of receipt of such termination notice that Hersha Owner is
disputing such termination, then on the fifth (5th) Business Day after receipt
of such termination notice, Escrow Agent shall deliver the entire Deposit to
Owner JV without offset, deduction or delay in accordance with the written
wiring instructions provided by Owner JV and without the need for any further
consent or authorization of Hersha Owner or any other Party to this Agreement. 





53



--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE TO RECEIPT BY ESCROW AGENT]

 

 

Kensington Vanguard National Land Services

 

 

By:/s/ Larry Boes

Name: Larry Boes

Title: Executive Vice President & General Counsel

 





54



--------------------------------------------------------------------------------

 

 



EXHIBITS AND SCHEDULES

 

EXHIBITS:

 

EXHIBIT A – Legal Description of Real Property

EXHIBIT B – Form of Interim Beverage Agreement

EXHIBIT C – Form of Deed

EXHIBIT D – Form of Bill of Sale

EXHIBIT E – Intentionally Omitted

EXHIBIT F – Form of Assignment of Contracts

EXHIBIT G – Form of FIRPTA Certificate

EXHIBIT H – ERISA Letter

EXHIBIT I – Owner JV Agreement and Lessee JV Agreement

EXHIBIT J – Terms of Asset Management Agreement

 

SCHEDULES:

 

SCHEDULE A – Purchase Price

SCHEDULE 1.3 (c) – List of Excluded Property

SCHEDULE 1.3 (d) – List of Excluded National Contracts

SCHEDULE 3.8 – Advance Bookings

SCHEDULE 4.2 – Title Commitment (Mark-Up)

SCHEDULE 8.2 (b) – Pending Litigation

SCHEDULE 8.2 (e) – List of Leases

SCHEDULE 8.2 (f) – List of Contracts

SCHEDULE 8.2(g) – List of Permits

 

 

 

55



--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Legal Description of Real Property

Picture 1 [ht-20160204ex103e19390g001.jpg]

Picture 3 [ht-20160204ex103e19390g002.jpg]

Picture 4 [ht-20160204ex103e19390g003.jpg]

 

 

A-1



--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Interim Beverage Agreement

 

 

FORM OF BEVERAGE SERVICES AGREEMENT

 

THIS BEVERAGE SERVICES AGREEMENT (this “Agreement”) is made and entered into as
of this ___ day of _____________, 2016 (the “Effective Date”), by and between
____________________________________, a ____________ (“Owner”), and
____________________________________, a ____________ (“Manager”). Owner and
Manager are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties.”

WHEREAS, Owner and Manager (or an Affiliate of Owner and Manager, as
applicable), among others, are parties to that certain Master Purchase and Sale
Agreement dated as of ____________ ___, 2011 (the “Purchase and Sale
Agreement”), for the sale and purchase of that certain hotel facility located at
_________________________________________, and more particularly described on
Exhibit A hereto (the “Hotel”).  All capitalized terms used, but not defined, in
this Agreement shall have the meaning set forth in the Purchase and Sale
Agreement.

WHEREAS, Manager holds all required federal, state and local licenses for the
purchase, service and sale of alcoholic beverages at the Hotel (the “Liquor
Licenses”).

WHEREAS, Owner or an Affiliate thereof has applied for a transfer of the Liquor
Licenses held by Manager or the issuance of new Liquor Licenses, but, as of the
date of this Agreement, neither Owner nor an Affiliate thereof has obtained such
Liquor Licenses.

WHEREAS, Owner desires to appoint Manager to manage the purchase of alcoholic
beverages and operate those portions of the Hotel on which alcoholic beverages
are served and sold (the “Premises”) to ensure there is continuity in the
operation of the Hotel.

WHEREAS, Manager desires to manage and operate the purchase, service and sale of
alcoholic beverages at the Premises for the benefit of Owner, on the terms set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1. Appointment of Manager. Owner hereby appoints Manager, on an exclusive basis,
to act as its agent to purchase, serve and sell alcoholic beverages at the
Premises, and for no other purpose whatsoever. Manager shall perform its
obligations as set forth in this Agreement at the reasonable direction,
instruction and control of Owner, except as otherwise expressly provided in this
Agreement.



B-1

 



--------------------------------------------------------------------------------

 

 

2. Term. This Agreement shall commence on the Effective Date and expire on the
earlier to occur of the following (the “Term”):

the date which is ninety (90) days after the date of this Agreement;

the effective date of the approval of the transfer of the Liquor Licenses held
by Manager or issuance of new Liquor Licenses by the appropriate Governmental
Authority, in each case to Owner or an Affiliate thereof;

the issuance of any ruling, decision or order by any court of competent
jurisdiction or other Governmental Authority that (i) the Liquor Licenses held
by Manager shall not be transferred or new Liquor Licenses shall not be issued
(as the case may be) to Owner or an Affiliate thereof, (ii) any Liquor Licenses
are withdrawn, suspended or revoked, or (iii) this Agreement is prohibited under
Applicable Law;

the failure by Owner to cure any default within thirty (30) days after receipt
of written notice from Manager, or if such default cannot be cured within thirty
(30) days, the failure by Owner to commence to cure such default within such
thirty (30) day period or to diligently pursue such cure to completion; or

any attempt by Owner or an Affiliate thereof to assign any of its rights, or
delegate any of its obligations, under this Agreement without the prior written
consent of Manager.

3. Management Fee. Manager shall keep and retain, as its management fees, all
net profits from the operation of the Premises during the Term. Manager shall
pay to Owner a facilities usage fee equal to five percent (5%) of the gross
revenues derived from the operation of the Premises per month (prorated for each
partial month), payable in arrears on the fifteenth (15th) day of each month
with respect to the previous month; provided, however, that such usage fee shall
not exceed the net profits from the operation of the Premises for the applicable
month.

4. Purchase of Alcoholic Beverages. All alcoholic beverages to be purchased for
service or sale at the Hotel shall be purchased from distributors and other
suppliers by or in the name of Manager, unless Owner is permitted to purchase
such alcoholic beverages under Applicable Law. Owner shall reimburse Manager
immediately for the amount incurred by Manager for the purchase price of such
alcoholic beverages, and all other amounts incurred by Manager in connection
with such purchase.

5. Employees. All persons involved in the purchase, service and sale of
alcoholic beverages at the Premises shall be employees of Owner or an Affiliate
thereof, and Owner shall be responsible for the payment of all salaries, wages,
employment taxes and all other employee benefits for such employees. All such
employees shall be under the supervision of the general manager of the Hotel,
who shall be an employee of Owner.

6. Equipment at the Premises. All equipment, facilities and personal property
necessary for the purchase, service and sale of alcoholic beverages at the
Hotel, including, without limitation, glassware, dishwashing equipment,
dispensing equipment, barware, pouring



B-2

 



--------------------------------------------------------------------------------

 

 

devices, storage areas and facilities and cash registers shall be leased or
owned and maintained and insured by Owner.

7. Alterations. Manager shall not make any alterations, additions or
improvements to any portion of the Premises without the prior written consent of
Owner, which consent may be withheld by Owner in its sole discretion. Upon
expiration or termination of this Agreement, Manager shall relinquish its
possession of the Premises and shall deliver to Owner all of Owner’s keys and
other property of Owner in Manager’s possession.

8. Compliance with Law. Notwithstanding anything to the contrary in this
Agreement, Manager shall have no obligation to perform any of its obligations
under this Agreement during any period to the extent the performance of such
obligations is (i) prohibited under Applicable Law or (ii) prohibited, suspended
or enjoined by any court of competent jurisdiction or other Governmental
Authority, unless such prohibition, suspension or injunction shall have been
stayed pending appeal.

9. Transfer or Issuance of Liquor Licenses. Subject to the other terms of this
Agreement, Manager shall not relinquish any Liquor License (other than as
required by any Governmental Authority), or take or fail to take any action
which would cause a suspension, revocation or termination of such Liquor
Licenses, and, at Owner’s cost and expense, shall renew, extend, reapply for or
otherwise continue any such Liquor Licenses as necessary to keep such Liquor
Licenses in full force and effect until the expiration of the Term. Owner, at
its cost and expense, shall diligently pursue a transfer of the Liquor Licenses
or the issuance of new Liquor Licenses as promptly as reasonably practicable.
Manager shall cooperate in all reasonable respects with Owner (at no cost or
expense to Manager, other than any de minimis cost or expense or any cost of
expense which Owner agrees in writing to reimburse) for Owner to obtain a
transfer of the Liquor Licenses or the issuance of new Liquor Licenses.

10. Insurance. Owner shall obtain and maintain in force and effect at all times
during the Term: (a) commercial general liability insurance coverage in the
amount of at least TEN MILLION DOLLARS ($10,000,000), (b) dram shop insurance
coverage in the amount of at least TWENTY FIVE MILLION DOLLARS ($25,000,000),
(c) completed products insurance, (d) workmen’s compensation insurance, and
(e) such other insurance coverages as are required by Manager or any
Governmental Authority from time to time. All such insurance policies shall be
on an “occurrence” basis and maintained with insurance companies acceptable to
Manager and shall name Manager, Starwood and any other person designated by
Manager as an additional insured. Owner shall deliver to Manager a certificate
of insurance which shall provide that such insurance may not be canceled or
modified without thirty (30) days’ prior notice to Manager. This Section 10
shall survive the expiration or termination of this Agreement.

11. Release and Indemnification. Owner hereby releases Manager, each Seller (as
defined in the Purchase and Sale Agreement) and their respective Affiliates, and
each of their respective shareholders, members, partners, trustees,
beneficiaries, directors, officers, employees and agents, and the successors,
assigns, heirs and legal representatives of each of the foregoing (the “Manager
Indemnitees”), for any liability, damage, loss, cost or expense incurred by
Owner or any of its Affiliates or any of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers, employees or agents, or
the successors, assigns, heirs or legal



B-3

 



--------------------------------------------------------------------------------

 

 

representatives of any of the foregoing, except to the extent resulting from the
gross negligence or intentional misconduct by Manager. Owner shall indemnify and
hold harmless the Manager Indemnitees against any liability, damage, loss, cost
or expense, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by any such Manager Indemnitees arising from, relating to or in
connection with this Agreement, except to the extent resulting from the gross
negligence or intentional misconduct of Manager.

12. Waiver of Default. No waiver by Owner or Manager of any default or breach by
the other Party of any term or provision of this Agreement shall be deemed to be
a waiver of any subsequent default or breach of the same or any other term or
provision of this Agreement.

13. Notices. All notices, demands and other communications from any Party to the
other Party shall be in writing and delivered in accordance with the Purchase
and Sale Agreement.

14. Assignment. Owner and Manager shall not assign any of their rights, or
delegate any of their obligations, in this Agreement, without the prior written
consent of the other Party.

15. Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Owner and Manager, and their respective
successors and permitted assigns. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and the Manager Indemnitees, and
their respective successors and permitted assigns pursuant to Section 14 hereof.

16. Conflict with Purchase and Sale Agreement. If any of the terms or provisions
of this Agreement conflict with, or are inconsistent with, any terms or
provisions of the Purchase and Sale Agreement, the terms and provisions of this
Agreement shall control.

17. Governing Law; Severability. This Agreement shall be governed by the law of
the jurisdiction in which the Liquor Licenses are issued. If any term or
provision of this Agreement is held to be or rendered invalid or unenforceable
at any time in any jurisdiction, such term or provision shall not affect the
validity or enforceability of any other terms or provisions of this Agreement,
or the validity or enforceability of such affected terms or provisions at any
other time or in any other jurisdiction.

18. Jurisdiction; Venue. Any litigation or other court action regarding this
Agreement shall be conducted in the Commonwealth of Pennsylvania, and Owner and
Manager each hereby submits to jurisdiction and consents to venue in such
courts.

19. Waiver of Trial by Jury. Owner and Manager each hereby waives its right to a
trial by jury in any action or proceeding by any Party against any other Party
with respect to any matter arising from or in connection with this Agreement.

20. Prevailing Party. If any litigation or other court action, arbitration or
similar adjudicatory proceeding is undertaken by any Party to enforce its rights
under this Agreement, all fees, costs and expenses, including, without
limitation, reasonable attorneys’ fees and court costs, of the prevailing Party
in such action, suit or proceeding shall be reimbursed or paid by the



B-4

 



--------------------------------------------------------------------------------

 

 

Party against whose interest the judgment or decision is rendered. This Section
20 shall survive the termination of this Agreement and the Closing.

21. Recitals. The recitals to this Agreement are incorporated herein by such
reference and made a part of this Agreement.

22. Entire Agreement; Amendments to Agreement. This Agreement sets forth the
entire understanding and agreement of the Parties hereto, and shall supersede
any other agreements and understandings (written or oral) between Owner and
Manager on or prior to the date of this Agreement with respect to the
transaction contemplated in this Agreement. No amendment or modification to any
terms of this Agreement, waiver of any covenant, obligation, breach or default
under this Agreement or termination of this Agreement (other than as expressly
provided in this Agreement) shall be valid unless in writing and executed and
delivered by each of the Parties.

23. Facsimile; Counterparts. Owner and Manager may deliver executed signature
pages to this Agreement by facsimile transmission to the other Party, which
facsimile copy shall be deemed to be an original executed signature page. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Parties had signed the same signature
page.

[remainder of page intentionally left blank; signatures on following page]





B-5

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Owner and Manager have caused this Agreement to be executed
and delivered in their names by their respective duly authorized officers or
representatives as of the Effective Date.

 

OWNER:

 

_______________, a ____________

 

 

By:

Name:

Title:

 

 

MANAGER:

 

____________, a ____________

 

 

By:

Name:

Title:

 

 

 

B-6

 



--------------------------------------------------------------------------------

 

 

EXHIBIT C

Form of Deed

 

 

THIS INDENTURE, made as of the ____ day of __________, by
[_________________________], a [_______________], having an address at
[_________________] (hereinafter referred to as “Grantor”), to
[_________________________], a [_______________] having an address c/o
[___________________] (hereinafter referred to as “Grantee”).

WITNESSETH, that Grantor, in consideration of Ten Dollars ($10.00), lawful money
of the United States, paid by Grantee, does hereby grant and release unto
Grantee, the heirs or successors and assigns of Grantee forever:

ALL that certain plot, piece or parcel of land with the building and
improvements thereon erected, situate, lying and being, more particularly
described on Exhibit A attached hereto and made a part hereof (the “Premises”);

TOGETHER WITH all right, title and interest, if any, of Grantor in and to any
streets and roads abutting the Premises to the center lines thereof;

TOGETHER WITH the appurtenances and all the estate and rights of Grantor in and
to the Premises.

TO HAVE AND TO HOLD the Premises unto Grantee, the heirs or successors and
assigns of Grantee forever.

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of the improvements at the Premises and will apply
the same first to the payment of the cost of the improvements before using any
part of the total of the same for any other purpose.

 

[end of page]

C-1

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

GRANTOR:

[_________________________]

a Delaware limited liability company

 

 

 

By:
Name:
Title:

 

 

 

 

C-2

 

--------------------------------------------------------------------------------

 

 

STATE OF NEW YORK)

)  ss.:

COUNTY OF NEW YORK)


On the ____ day of __________ in the year 20__ before me, the undersigned,
personally appeared _______________________, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person or entity upon behalf of which the individual
acted, executed the instrument.

 

Signature and Office of individual taking acknowledgment

 

 

 

 

 

 

 

 

 

 

 

Bargain and Sale Deed

Without Covenant Against Grantor’s Acts

 

 

SECTION:

BLOCK:

LOT:

COUNTY:

 

[________________]

 

TO

[__________________]

 

 

 

STREET

ADDRESS:

 

 

 

RETURN BY MAIL TO:

 

 

 

 

 

 

 

 

 

 

 





C-3

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

 

 

 

 

 

 

C-4

 



--------------------------------------------------------------------------------

 

 

EXHIBIT D

Form of Bill of Sale

THIS BILL OF SALE (this “Bill of Sale”), dated as of ___________, 2016 (the
“Effective Date”), by and between , a     limited liability company (“Seller”),
in favor of , a Delaware limited liability company (“Purchaser”) (collectively,
the “Parties” and individually, “Party”).

RECITALS:

WHEREAS, Seller is the owner of the Holiday Inn Wall Street hotel located in the
City and County of New York and more particularly described in the Purchase
Agreement (as defined below); and

WHEREAS, pursuant to that certain Asset Purchase and Contribution Agreement
dated as of February 2, 2016 (the “Purchase Agreement”), by and between Seller
and Purchaser and the other parties named therein, Seller has agreed to sell,
transfer, assign and deliver all of its right, title and interest in and to the
Personal Property, all as more specifically identified below.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and in the Purchase Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agree as follows:

AGREEMENT:

1.



Seller hereby sells, grants, conveys, transfers, sets over and delivers to
Purchaser all of Seller’s right, title and interest in and to the Personal
Property on an “AS IS, WHERE IS AND WITH ALL FAULTS” basis, and without any
representation or warranty, express or implied, by Seller or any third person
(except as otherwise expressly provided for in the Purchase Agreement) regarding
the condition, quantity, design, merchantability, fitness or quality thereof.

2.



Seller hereby represents and warrants that it has good and valid title to the
Personal Property being conveyed hereunder, free and clean of all liens, claims
and encumbrances other than Permitted Exceptions.

3.



The agreements, covenants and terms hereof shall be binding upon and inure to
the benefit of the successors and assigns of the Parties.

4.



Capitalized terms not otherwise defined in this Bill of Sale shall have the
meanings ascribed to such terms in the Purchase Agreement.

5.



This Bill of Sale shall be governed by, and interpreted in accordance with, the
laws of the State of New York.

6.



This Bill of Sale may be executed in one or several counterparts, and each
counterpart so executed shall be deemed to be an original for all purposes
hereunder.

 

 

[remainder of page intentionally left blank]





D-1



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Bill of Sale to be duly
executed as of the Effective Date.

 

SELLER:

 



 

 

By:

Name:

Title:

 

 

Acknowledged and Agreed:

 

PURCHASER:

 



 

 

By:

Name:

Title:

 

 

 

 

 

D-2



--------------------------------------------------------------------------------

 

 

EXHIBIT E

Intentionally Omitted

 

 

 

 

E-1



--------------------------------------------------------------------------------

 

 

EXHIBIT F

Form of Assignment of Contracts

 

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made as of the
_________ day of ____________, 2016 (the ‘‘Effective Date”), by and between ( i
) , a limited liability company (“Assignor” ), and (ii) , a Delaware limited
liability company (“Assignee”) (collectively, the “Parties” and individually,
“Party”).

 

RECITALS:

WHEREAS, by Asset Purchase and Contribution Agreement between Assignor and
Assignee and the other parties named therein, dated as of February 2, 2016 (the
“Purchase Agreement”), Assignor agreed to sell to Assignee certain real
property, and the improvements located thereon, as more particularly described
in the Purchase Agreement; and

WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
all of its right, title and interest in and to certain contracts relating to the
Property and Assignee shall assume all of the obligations of Assignor under such
contracts, and that Assignor and Assignee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereby agree as follows:

AGREEMENT:

1.



Assignment and Assumption. Assignor hereby assigns, sets over and transfers to
Assignee, all of Assignor’s right, title and interest in and to the contracts
specified on Schedule 1 attached hereto (collectively, the
“Contracts”).  Assignee hereby assumes all of Assignor’s right, title and
interest in and to the Contracts and assumes all liabilities and obligations
thereunder from and after the Effective Date.

7.



AS-IS. Except as otherwise expressly provided for in the Purchase Agreement,
Assignor has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Contracts and rights
assigned hereunder, including but not limited to, compliance of the Contracts
with the requirements of any law, rule, specification or contract pertaining
thereto. Except as otherwise expressly provided for in the Purchase Agreement,
Assignee accepts the contracts and rights assigned hereunder on an “AS IS, WHERE
IS, WITH ALL FAULTS” basis.

8.



Mutual Indemnity.  Assignee agrees to indemnify and hold harmless Assignor on
demand from any cost, liability, damage or expense (including attorneys’ fees)
arising out of or relating to Assignee’s failure to perform any of its
obligations under the Contracts arising from and accruing on or after the
Effective Date. Assignor agrees to indemnify and hold harmless Assignee on
demand from any cost, liability, damage or expense (including attorneys’ fees)
arising out of or relating to Assignor’s failure to perform any of its
obligations under the Contracts to the extent accruing at any time prior to the
Effective Date and during Assignor’s period of ownership, except to the extent
such cost, liability, damage or expense has been expressly assumed by
Assignee.  The foregoing, notwithstanding, Assignor’s indemnification of
Assignee shall not



F-1



--------------------------------------------------------------------------------

 

 

apply to any cost, liability, damage or expense in any way caused by or relating
to the physical condition of the Property and shall be subject in all respects
to Paragraph 2 above and Section 1.4 of the Purchase Agreement.

9.



Governing Law.  This Assignment and all transactions hereunder shall be governed
by the laws of the State of New York.

10.



Counterparts.  This Assignment may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.

 

 

[remainder of page intentionally left blank]

 





F-2



--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the Effective Date.

 

ASSIGNOR:

 



 

 

By:

Name:

Title:

 

 

ASSIGNEE:

 



 

 

By:

Name:

Title:

 

   

 

F-3



--------------------------------------------------------------------------------

 

 

EXHIBIT G

Form of FIRPTA Certificate

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person.  To inform the transferee that withholding
of tax is not required upon the disposition of a United States real property
interest by the undersigned (“Hersha Owner”),  Hersha Owner hereby certifies:

1.



Hersha Owner is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and the Income Tax
Regulations);

11.



Hersha Owner’s U.S. employer identification number is ___________________; and

12.



Hersha Owner’s office address is: .

Hersha Owner understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Hersha Owner.

 

 

Dated:  ___________ __, _____

 

 

By:

Name:

Title:

 

 

 

 

 

 

G-1

 



--------------------------------------------------------------------------------

 

 

EXHIBIT H

ERISA Letter

 

 

__________ __, ______

 

 

 

 







 

Re:Acquisition of Holiday Inn Wall Street in New York, New York (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned represents to you that Cindat Hersha Owner JV LLC, a Delaware
limited liability company (“Owner JV”), or any affiliates thereof, or any person
or entity providing financing for the purchase of the Property, are not using
the assets of an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
covered under Title 1, Part 4 of ERISA or Section 4975 of the Internal Revenue
Code of 1986, as amended, in the performance or discharge of its obligations
under the Purchase and Sale Agreement, dated February 2, 2016, with respect to
the Property by and between Maiden Hotel LLC, as Hersha Owner, and Owner JV, as
purchaser, including the acquisition of the Property.

 

 

Very truly yours,

 

 



 

 

By:

Name:

Title:

H-1



--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Form of Owner JV Agreement and Lessee JV Agreement

 

[Attached]

 

 

 

I-1

 



--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

Terms of Asset Management Agreement

 

 

 

·



Asset Management Fee equal to 1% of gross revenues less the cost of third party
assistance not to exceed 35% of the total Fee.

·



The remaining Fee after any such third party assistance will be split 70% to
Cindat and 30% to Hersha.

·



The Fee will be paid monthly in arrears.

·



Cindat and Hersha will jointly make all day-to-day asset management
decisions.  Cindat will have the final say in asset management matters in the
event of a deadlock between Hersha and Cindat.

J-1



--------------------------------------------------------------------------------

 

 

 



Schedule 8.2(g)



--------------------------------------------------------------------------------